Preparation of the European Council following the Irish referendum (debate)
The next item is the Council and Commission statements on the preparation of the European Council following the Irish referendum.
President-in-Office of the Council. - (SL) The second meeting of the European Council under the Slovenian Presidency will begin tomorrow. Allow me to set out the main subjects of discussion to be addressed by Heads of State and Government. The first debate will most certainly be devoted to examining the situation following the referendum on the Lisbon Treaty held last Thursday in Ireland. From the onset I would like to reiterate the words of President of the European Council Janez Janša: 'The Presidency regrets the decision taken by Irish voters and is accordingly disappointed. It goes without saying that we will respect the will expressed by the Irish people.'
After the official outcome of the referendum had been made public, the President of the European Council spoke with a number of leaders of those Member States that have not yet completed the ratification procedure. It is encouraging to know that these Member States are determined to proceed with ratification. As underlined by the President of the European Council, the Lisbon Treaty is vital for the European Union and its citizens, as it brings more efficiency, democracy and transparency.
It is a fact that the problems and challenges confronting the Union today remain. Another fact is that the negative outcome of the Irish referendum will not help to solve these problems. At tomorrow's meeting of the European Council, Heads of State and Government will deliberate how the situation could best be remedied. They will endeavour to set a timetable for further work. The Presidency is convinced that a solution could be found in cooperation with Ireland, and that the Union will not face the recurrence of the situation from 2005.
At the European Council we will listen primarily to the Taoiseach, Mr Brian Cowen, as he explains the circumstances surrounding the referendum result, and the reasons for such an outcome.
Of course, the European Council will not disregard the other important challenges that lie ahead of us. The EU continues to function. Thus, the second major debate by Heads of State and Government will focus on the question of rising food and oil prices. It is a fact that rising commodity prices contributed to the escalation of inflation of food prices, and to the overall inflation within the EU. In particular, families with low incomes were most directly hit by these high prices.
Globally, the most affected are developing countries as net food importers. It is vital for the European Union to play its part in devising appropriate responses and to demonstrate unity in its measures for dealing with the consequences, not only with a focus on the poorest sectors of the EU population, but also in developing countries. Therefore, it is expected that the European Council will endorse the necessary steps within the EU and at the international level. Allow me to present them briefly.
The European Union has already taken measures to alleviate the pressure on food prices through the sale of intervention stocks, the reduction in export refunds, the removal of the set-aside requirement for 2008, the increase of milk quotas, and the suspension of import duties for cereals, thus improving supply and helping to stabilise agricultural markets. Given that low income families are the hardest hit, it is quite natural for Member States to envisage short-term measures to alleviate the pressure of high prices on them particularly.
However, the European Council must look to the longer term. Nobody really expects food or oil prices to return to the previous levels anytime soon. I am convinced that the next Presidency will achieve, in close cooperation with the European Parliament, a timely agreement on the CAP health check which will comprise measures for enhancing agricultural production and ensuring the security of food supply.
We also need to pay attention to bio-fuel policies and find a way of ensuring their sustainability, both within the EU and also in other countries. It will be important to encourage the development of second generation bio-fuels. More generally, we need to pursue work on innovation and research and development in the agricultural sector to enhance its efficiency and productivity. Among the initiatives to be pursued at the international level, the European Council intends to point out the Union's contribution to global endeavours for mitigating the effects of rising prices on those living in poverty.
This will include an appeal for a better coordinated international response to the crisis caused by rising food prices, particularly in the framework of the United Nations and the G8 group; support for open trade policies; rapid reactions to immediate short-term humanitarian needs; and encouraging targeted assistance to boost agriculture in developing countries. In addition to high food prices, the EU faces rising oil prices. This calls for an adjustment of the European economy, and a special debate to address this issue is planned for today.
A further priority of the Presidency is that the European Council should stress those measures taken to enhance the European perspective of the Western Balkans. In particular, I would like to underline the completion of a series of Stabilisation and Association Agreements, and the launch of dialogue on visa liberalisation with all countries of the region, as well as the submission of roadmaps. Furthermore, Heads of State and Government will emphasize the importance of involving all Western Balkans countries in regional cooperation, and welcome a series of sectoral initiatives. The Western Balkans is a region surrounded by EU Member States, and therefore urgently needs confirmation of its European perspective and assistance in implementing reforms. The Presidency highly values the support of the European Parliament in this respect.
Another major item on the agenda will be progress towards achieving the Millennium Development Goals (MDGs). 2008 is the halfway point in the timeline for achieving these goals. As the largest donor of development aid, the European Union is aware of its responsibility and is willing to play an active role in encouraging the international community to strive for achievement of the MDGs. The European Council will therefore stress the key role of the EU at international conferences and its commitments.
The third set of issues to be discussed by the European Council will be about economic, social and environmental matters. First of all, I would like to touch on the review of work accomplished regarding the climate-energy package. The Slovenian Presidency has achieved all the set objectives relating to the package in question. Of crucial importance were the political decisions adopted at the March meeting of the European Council. The European Council will also take note of the agreement reached in the field of energy market liberalisation, something that was debated in Parliament yesterday.
On the basis of conclusions from December 2007, the European Council will also review progress made in key dossiers pertaining to the area of migration, justice and terrorism. Finally, Heads of State and Government will address issues relating to European Neighbourhood Policy. Building on and reinforcing previous successes, the 'Barcelona Process: Union for the Mediterranean' will bring further momentum to the Union's relations with the Mediterranean countries. It will complement ongoing bilateral relations, which will continue within existing policy frameworks. The European Council is expected to welcome the recent proposals for developing an eastern partnership within European Neighbourhood Policy.
In the margins of the meeting, Heads of State and Government will discuss the Commission's proposal for the accession of the Slovak Republic as the sixteenth Member State to the Economic and Monetary Union on 1 January 2009. I would therefore like to extend my special congratulations to the Slovak Republic.
In short, the views and debates in this Parliament have made a major contribution to formulating the agenda of the European Council. The debate that will now take place and which we will follow closely, will also represent a useful and important contribution to the discussion among Heads of State and Government, so I shall listen to it with great interest.
(Applause)
President of the Commission. - Madam President, the European Council starting tomorrow has a heavy agenda covering many issues where citizens expect Europe to act.
(Some Members on the right, who were wearing green T-shirts, stood up to display banners and posters calling for respect for the 'no' vote in Ireland. The President asked them to remove the banners and posters.)
The issues are the surge in oil and food prices, climate change and energy security, migration and asylum to name but a few.
But of course foremost in everybody's mind will be the 'no' vote in Ireland. This 'no' vote was a disappointment to all those in favour of a stronger, more efficient and accountable European Union. The Lisbon Treaty remains essential to help us respond to the challenges that Europe faces today; to have a more democratic Union, increasing the powers of this Parliament and recognising the role of national parliaments in European politics; to enhance Europe's capacity to act in areas like migration, energy, climate change, internal security; to increase Europe's coherence and effectiveness on the global stage.
These challenges have not gone away. The truth is that the 'no' vote did not solve the problems which the Treaty seeks to tackle.
For the last six years we have spent a lot of energy on institutional issues. With so many key issues pressing for action today we cannot afford this energy to go to waste, and the world does not stop and wait for Europe.
As I said last week, the Commission fully respects the outcome of the Irish referendum. We must show the same respect for all national ratifications,
(Applause)
whether they have chosen to take the route of referendum or of parliamentary ratification. There have been 19 democratic decisions in the process so far: 18 in favour of the Lisbon Treaty; one against. Eight other Member States still have to take position.
The Irish Government has set out clearly its respect for the right of other countries to continue their ratification processes. This is, I believe, self-evident. All the countries in Europe are equal; all the countries have the right to express their opinion.
(Applause)
While it is clear that the Lisbon Treaty cannot enter into force before unanimity about its ratification, it is also clear that an Irish vote decides on the Irish position but cannot determine the position of other countries. I expect the Member States that did not ratify the Lisbon Treaty to continue their own ratification processes.
(Applause)
The European Council gives us all an opportunity to listen very carefully to what Prime Minister Cowen will say. Then we must work very closely with the Irish Government to help solve this problem. Let me be clear: Ireland has a responsibility to contribute to finding a solution. When governments sign the Treaty they assume a responsibility to have it ratified. But let me be equally clear: this is a time for us to be serious about solidarity. Twenty-seven Member States signed the Treaty; we must make every effort to make sure that 27 Member States find a way forward. Member States are equal in their dignity and we should be clear about that.
This will take time and effort for the Irish, but also for all of us. I do not think that we can rush into a premature decision about the next step. We need to take the time to find a real consensus and see what is possible for Ireland. But equally we should not take too long. I know that this Parliament is keen to give voters clarity on the way forward by the time of the European elections.
The European Commission is ready to make its contribution - and I am sure this Parliament is too - but there is no way around the fact that governments have a particular responsibility here: in signing the Treaty, in making sure it is ratified, in promoting the European project in their national public opinions. And on this last point let me make a general comment that I think may be useful for the debate that is going on now. Years of treating the European institutions as a convenient scapegoat leaves fertile ground for populist campaigns.
(Applause)
As I have said several times before, you cannot bash Brussels or Strasbourg from Monday to Saturday and expect citizens to vote in favour of Europe on Sunday.
(Applause)
Tomorrow the European Council will also stress that the 'no' vote must not be a reason for the European Union to fall into the trap of institutional navel-gazing. We have made important progress in the past couple of years and it has been on the back of a determined effort to deliver policies in the interests of European citizens. At a time when rising food and oil prices are leading to great expectations for action, we cannot afford to abandon this path. That is why I very much welcome Prime Minister Janez Janša and the Slovenian presidency's decision to ring-fence the debate on Lisbon to the dinner on Thursday night and to devote the rest of the European Council to furthering our policy agenda.
Today, everyone is feeling the pressure of price rises in food and fuel but for some there is an extra burden. For poorer households these costs are a bigger share of the household budget so the rises hit even harder. The same is true for some economic activities, with fuel so critical for some industries.
In two communications on food and oil prices the Commission has made a careful analysis of the causes of the price rises, of where the squeeze is most intense and of what we can and should do.
The European Union needs to show that it is bringing to bear the full range of measures available at European and national level. We need to take a dynamic and imaginative look at the tools at our disposal - to look at what will have a real impact in the short, medium and long term. Let us remember previous oil shocks where Europe failed to learn the long-term lessons. Let us hope this time it will be not as it happened in the past, where after all the oil shocks we came back to business as usual. I hope this time we really have an opportunity to change, and to change the paradigm of energy consumption in Europe and in the world.
To alleviate problems on food inside the European Union we will come forward with proposals to extend our scheme to distribute food to the most deprived before seeking a two-thirds increase in the budget for this specific area.
In addition, the European Union has tools which can and will be brought to bear: to monitor prices, to use competition powers to check the food supply chain, boosting reserves, ensuring that the CAP is well attuned to the current realities of the agricultural market.
As for oil prices, immediate steps are justified to help the most hard-pressed households. However, it will be futile for governments to use public money to offset energy-price rises that are here, most likely, to stay. We should also look at the levels available to the European Union in areas such as competition and taxation. The Commission will come up with proposals to increase transparency in emergency and commercial oil stocks. We will also come with proposals on taxation to support and facilitate the transition to a low-carbon economy, namely in the field of energy efficiency. We will also support a high-level meeting of producers and consumers of oil and fossil fuel energy.
Specifically on fisheries: we will come forward with an emergency package to address problems of economic and social hardship, allowing Member States to give short-term emergency aid, and we will look again at the rules on small-scale state aid. I have three points here. First, it must be coordinated: we should avoid a rash of national initiatives which simply displace the problems elsewhere in the Union. Secondly, we must target our alleviation efforts on the worst-hit segments of the fleet. Thirdly, we must find structural solutions to overcapacity in the fishing industry.
The pressures being faced by Europeans today show why the European Union's goals on energy security, energy efficiency and climate change are so crucial to the well-being of European society, and this is why they are more urgent than ever. As demand continues to outstrip supply in oil and gas, the goals agreed last year provide a ready-made path to reduce Europe's vulnerability and to reduce the economic pain of future price hikes. The key aspects of the package of proposals that we have put forward and are now being considered by this Parliament will make a decisive contribution.
The basic idea is the following: the prices of energy most likely will never go back to previous levels, so there is a structural problem there. We can, and we should, have short-term answers, namely for those who are the most vulnerable in our societies. However, for a structural problem we need a structural answer, a structural response. The structural response is our climate change and renewables package; it is not to be dependent on fossil fuels but to promote renewables and to do more in terms of energy efficiency. That is the basic line we should follow.
(Applause)
So I hope that now in Europe those who still have doubts about the importance of changing our energy paradigm, those who still have doubts about the need to fight climate change, will understand at last that, if not because of that but because of energy security and because of the need to increase our competitiveness in our economy, we really need to deliver on our commitments regarding climate change and renewables.
The structural response to the structural challenges we face basically is to save and diversify. By saving I mean increasing energy efficiency where we have a huge unexploited potential. Diversification covers both the sources and the geographical origin of energy. Both are about increasing Europe's energy security. Adoption of our climate change and energy security package is, therefore, a matter of urgency. The task of the European Council will be to give a signal about this and to prepare everything to reach a political agreement at the latest, we hope, by next December.
I think it is an important task of the European Council to show that the 'no' vote on the Lisbon Treaty is not an excuse to avoid action. It should not mean paralysis for Europe. We must show that we will find the right way to secure the efficient and democratic Europe the Treaty has been designed to deliver.
Let me conclude with a more political remark. I think we - those who have supported and are supporting the Lisbon Treaty, this Parliament and the Commission - should not make apologies for that, because the competition outside is stronger than ever; it will be tougher than ever. What we need is a European Union that works better for our citizens, to deliver on the real challenges that face us. Those challenges will remain: the problems of energy security, the problem of climate change, the problems of international terrorism, the problems of increased competition coming from emerging powers, and the problems of migration. Those challenges are there and we need to tackle them in a more efficient manner.
Therefore, let us not now put the blame on the European Union. Let us be honest about it. It is true that very often when we hold a referendum we have seen a 'no' vote regarding Europe. But let us be completely honest. If there were a referendum on most of our national policies and most of our initiatives, would we always have a 'yes' vote? Therefore, let us not always put the blame on the European Union or the European intuitions. The truth is that, today, to take political decisions at European, national or regional level is a very tough matter.
Therefore, we have to be wise, prudent and serious about it. We should not always put the blame on the European Union. On the contrary, we should work to make it better: be modest about the setbacks, understand what is not going well, make our improvements and not give up on our commitment. I believe the best way to do that is to avoid pessimism and not to go back to a situation of crisophilie, a crisis for the sake of a crisis. Pessimism will not solve this problem. It is true we have a serious problem, but we should solve it and not fall back into depression.
The best way to show that we are committed to our project - and in that regard I would also like to welcome the intentions of the French presidency - is to work concretely on the most important areas where the European Union can deliver and help our Member States deliver on those problems that are really the first concern of our citizens. I hope that we will not be demoralised by this and will keep our line. What we need, of course, is sailors and navigators for fair weather but also for stormy times. I believe we should stay on course and go on with our project so that Europe is more necessary than ever.
(Applause)
on behalf of the PPE-DE Group. - (FR) Madam President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, the majority of Irish people who voted expressed their opposition to the Lisbon Treaty. My Group respects that decision just as it also respects that of the 18 Member States that have to date expressed their support for the Treaty and ratified it.
The European Union is founded on freedom of expression and democracy. Therefore, because we are democrats, we want all of the Member States to express their opinion on the ratification of the Treaty. It is only at the end of this process that the European Council will be able to decide which path to take; in other words - not to take anything away from Ireland's decision - no Member State should deprive the others of freely expressing their position.
We hope that this week the European Council will carry out a calm, responsible and constructive analysis of the situation ensuing from this vote. The PPE members of my Group hope that the European Council will ask the Member States that have not yet done so to continue with their ratification procedures as is only fit and proper.
Ladies and gentlemen, the people of Ireland have spoken. They have voiced their concerns about the purpose of European integration, about the way in which Europe is run, about the future of the agricultural policy, about the WTO negotiations, about the tax policy. The Irish vote also reflects the fact that many people do not understand the complexity of the European Union, whose relevance is not always evident to them. It is a manifestation of the question many citizens are asking about the very purpose of European integration. My motivation and that of my generation - in other words, ensuring peace in our continent - is no longer understood by the younger generations.
The Irish 'no' vote is a plea for a better definition of Europe's goals and a better explanation of the reasons for pursuing further integration. The European Parliament, which adopts texts that are often difficult to read, must play a full role in this exercise. By voting 'no', however, did the Irish mean that when it comes to climate and energy, the new food order, personal safety, immigration or foreign policy our countries are self-sufficient and can act on an equal footing with the United States, China, India or Brazil? I do not think so. By voting 'no', did the Irish mean that solidarity with the poorest countries, from which they have significantly and rightly benefited in recent decades, is no longer relevant and that the rule from now on is every man for himself? I do not think so. Finally, by voting 'no' did the Irish want to turn over a new leaf as far as European integration is concerned and were they expressing a negative opinion on the accession of a country like Croatia? I do not think so.
The PPE members of my Group firmly believe that the Lisbon Treaty, which was the subject of long negotiations and which was signed by the 27 Member States, is a major step forward in comparison to the Nice Treaty. It enables Europe to function better and it gives it the tools it needs to be speak with a louder voice on the world stage. I have only one wish and that is for Europe's period of introspection to come to an end as quickly as possible. It is time for our countries - if I may use the expression - to stop navel-gazing and work together to overcome the real problems and the real challenges. These challenges should spur us to action and they also give rise to serious concerns, and sometimes anger, as we will see once again in Brussels on Thursday, among all those who are weakened and handicapped by the current situation.
Mr President-in-Office, my request is that tomorrow in the Council you take account of the real problems, of the welfare of our fellow European citizens, and deal head-on with all of the increases that are worrying our citizens.
In this heated debate, the PPE members of my Group are calling for calm and reason. We must listen to the Irish, we must learn from their vote and we must treat the people of the other European nations with the same respect.
(Applause)
on behalf of the PSE Group. - (DE) Madam President, for eight years now, we have constantly been ratifying some treaty or other. We have been ratifying ourselves to death. During these eight years, the European Union has undergone a period of introspection and has focused on its own institutional reforms, albeit without much success. This is the same European Union that requires accession candidates to undertake transformation processes, and yet it is apparently unable to manage this for itself. How much credibility does that leave us?
Commission President, you have said, quite correctly, that Europe's institutions are not to blame and we should not allow them always to be made the scapegoat. You are absolutely right, but exactly who is making them the scapegoat? In Europe's capitals, there are a great many people who will convene for the Council on Thursday, and each time they go back home, if the Council meeting in Brussels has been successful, they say: 'It was all down to us, the heads of state and government', and if it was unsuccessful, they say, 'It was their fault, the people in Brussels!' You should tell the Council what you have told us here. Incidentally, the debate conducted with you here in this House takes place in public, but the heads of state and government will be meeting on Thursday behind closed doors yet again. There needs to be a stop to that as well. It is the Member States who bear the responsibility!
(Applause)
We have a downward spiral, a negative spiral, which is a dangerous one. The process of European integration is on the line. The Irish have had their referendum and we must respect the results, but there was an element which perturbed me greatly.
With the exception of Sinn Féin - and I will not waste words on them here - all the Irish parties, the PPE-DE, the Liberals and our own party were calling for a 'yes', and the Irish people voted 'no'. This is the wake-up call, and everyone, including us here in this Chamber, is affected by the fact that there is a crisis of confidence, a crisis of mistrust, vis-à-vis the national institutions, and indeed the supranational institutions. I can do without your applause. Whether Irish sovereignty is represented by UKIP's ideology is debatable, in my view. The Irish can do without your protection. Let me say this very clearly: we must stand together in response to this crisis of confidence, and we must take it seriously.
Commission President, I have been wondering when you would finally say a word or two about your Commissioner McCreevy today.
(Applause)
This is the man who is responsible for internal market policy in the European Union: the same internal market which, due to its social inequality, more and more citizens are understandably viewing as a threat, not an opportunity. This man, who is responsible in your Commission for the internal market, goes to Ireland and says that he has not read the Lisbon Treaty and would not expect voters to do so either. How can that possibly increase public confidence?
(Applause)
Let me say this: the best social policy measure for Europe that you could propose on 3 July is to withdraw this portfolio from Mr McCreevy, for he has proved that he is not up to the job. I cannot accept a Commissioner for the Internal Market who represents such a skewed approach to politics. Deregulating the internal market to breaking point is what Mr McCreevy wants to do, regardless of what it costs, without any social flanking measures at EU level or in the Member States: that is the crisis which is being felt by Europe's citizens! When it comes to this particular Commissioner, you need to take action!
(Applause)
I would also have liked to hear you say something about the crisis in the financial markets. I have yet to hear you say a word about the turmoil in the financial markets. Let me also address a comment to Mr Daul: there are 21 heads of government across the European Union who belong to your political family or the Liberals, and an equally large number of Members of the Commission. The PPE-DE Group in this House is, I gladly admit, open-minded when it comes to certain social policy measures. I urge you to talk to your heads of government at last, and to talk to your colleagues in the Council!
What Europe needs is concerted action in the social arena. You have the majority in Europe, in the Council, in the Commission and also here in this House. For once, you could demonstrate the social responsibility that you have just been calling for. I invite you to do so, for example in relation to my colleague Paul Nyrup Rasmussen's report on control of the international financial markets. I invite you to follow up your grand statements on social responsibility with some action. A warm welcome to you, Mr Daul!
(Applause)
We will find a way out of this impasse, I am certain of that. In one way or another, we will undoubtedly get the Irish back on board. However, that will not help us! We must recognise that there was once a time when the pro-European movement had a heart and soul. As Mr Daul pointed out, this was after the war, when Europe's peacemaking mystique melded people together. Now, it is the anti-Europe movement which has the heart and soul, and you can see that they are extremely active. They raced round Ireland, climbed staircases, rang doorbells, canvassed and distributed their campaign materials. They were in evidence everywhere. Where were the pro-Europeans? Where is the movement which campaigns for European integration? Where is the passion that we once had? The passion has migrated to the other side, the side which speaks ill of Europe, on the right wing of the political spectrum. It lies with those who speak ill of Europe, and who do so simply because they are afraid. In Europe, however, this mixture of social decline and fear has always opened the door to fascism.
I therefore appeal to all the constructive democratic forces in Europe to take this movement seriously! Let us finally join forces again for one purpose: to remind ourselves that there has never been a more successful project to safeguard peace in Europe and the world than the transnational, intercultural, inter-faith movement which is based on a balance of social interests and is called the European Union. It is a project worth fighting for, because we cannot let these people gain the upper hand.
(Applause)
on behalf of the ALDE Group. - Madam President, as the Irish Prime Minister sets out for Brussels tomorrow, he might well chew over the words of the Irish pop group U2: 'Where did it all go wrong?'
The other heads of state and government should also reflect why, on the threshold of a new French presidency, we have come full circle since the last: from Nice to Nice.
There is clear evidence that a majority in every Member State supports the European Union. There is scant evidence that a majority in any favours further construction. We cannot say for sure that any treaty would get a majority in any country. Trust in institutions is ebbing away.
So it is no good for blithe spirits in Berlin to whistle that other U2 hit 'With or without you', or for people in Paris to push Ireland into voting again. As Brecht pointed out, you cannot dissolve the people. Though fewer than a million voted against, and in a landscape littered with lies, the people are not persuaded.
Why? First, because we've done little to convince them of the changes we champion. The Commission has a Plan 'D' for Dialogue, but our Member State governments have no equivalent. Certainly there is a role for Parliament and Commission in explaining the European Union - but also for every national government, every single day, not just when ratification of the latest treaty is due. And there is a job here, too, not just for political parties at European level, but for political parties in every Member State.
Second, while the EU has created great wealth, it is now amassed less honestly and spread less fairly. Our political and our business leaders must come to grips with huge ethical issues. And Mr Schulz, I am sorry you have only five heads of state of government these days, but those issues are no less valid in the countries run by Socialists than they are in any other!
(Applause)
Third, for all the freedoms for goods and for capital - and even for services - our Union is not famed for freedoms for its people. Cross-border complications in civil law - custody of children in divorce cases, problems with properties abroad - fill the mailbags of MEPs. A lack of safeguards in cross-border criminal cases and a cavalier approach to data protection add to that unease. What the EU promises in theory, it too often fails to deliver in practice.
This is the backdrop against which our response to Ireland must be measured. Here in this House, we want the new Treaty. We know it helps put right these wrongs. But beyond this forest of metal and glass, this is too little understood.
So my group's advice to Council is this. Get on with the real business of Europe: boosting trade, combating climate change, fighting food and fuel price rises. Let those who will continue to ratify the Treaty. If necessary, make do with Nice. Use the passerelle clause to speed up Europe's problem-solving potential. Forget the full-time president until you settle what the six-month stagiaire is going to do. Launch a comprehensive campaign to remind people why the EU exists, inform them how it works and explain why, like the proverbial pint of Guinness, it is good for you.
Europe means too much to too many to allow this crisis to stop it in its tracks.
(Applause)
on behalf of the Verts/ALE Group. - (IT) Mr President, ladies and gentlemen, we have always said that what the European Union needs is a short constitution, with a charter of binding rights, democratic and transparent decision-making procedures, limited but genuine powers and the requisite economic resources. Such a constitution, ladies and gentlemen, should be drawn up by this House or by a constituent assembly, upheld with vigour and conviction, without hypocrisy, and ratified by the parliamentary method or in a European referendum.
I have great respect for the wishes of the Irish people, but no one will ever convince me that a referendum in which half of the electorate turned out is more democratic than parliamentary ratification. If the majority of peoples and states vote yes, one goes ahead, and those who vote no can cheerfully remain outside and negotiate a system of new, looser relations, as the Spinelli Treaty of 1984 put it.
What has happened in recent years? The Member States and the Commission have gone down the road of a complicated, contradictory treaty that is difficult to sell and, in the final stages, was negotiated in secret, in haste, and made even more illegible by its exemptions and protocols. Meanwhile they decided that it had to be ratified unanimously, exactly like the gardener's dog that neither eats cabbage itself nor lets anybody else.
As if that were not enough, the European Union is continuing to adopt misguided, weak policies, such as the Jackson directive yesterday and the Weber report today, which are incapable of offering us any positive prospects or hope. This is a Union where everything from workers' rights to environmental protection to migrants' rights is given less and less consideration, where industrial lobbies count for more than citizens, where the European interest is lost, buried beneath the howls of one government or another, where freedom of choice and individual liberties or the arrival of new Europeans are seen as an unbearable attack on the identity of populations which, like those of Italy and Ireland, have migrants scattered in every part of the world.
It is possible, and perhaps also desirable, that the countries having yet to ratify will do so. It may be that the Irish Government will come up with a brilliant proposal. But a diplomatic solution is not enough! A diplomatic solution is not enough. Now more than ever we need to state loud and clear that the Europe of governments - opaque and obscure - is the Europe that has failed: the one that rejected the constitution and is continuing to pursue misguided, conservative, narrow-mindedly nationalist and egotistical policies; the one that put paid to the spirit of the 2003 European Convention, ending up instead with an agreement on a positive but minimalistic, soulless text.
However, none of this makes a more democratic, proactive, united Europe any less necessary. What is needed today is an initiative stemming from our political strengths and from those Member States which are convinced of the need for a more efficient, more democratic, more cohesive Europe, given that it is now no longer necessary or possible to continue with the Treaty of Nice. Such an initiative will have no scope for those unwilling to move forward.
on behalf of the UEN Group. - Madam President, I should like to thank the President-in-Office, the President of the Commission and my colleagues for their contributions so far.
Obviously, what has occurred was not anticipated. The 'no' vote in Ireland represents a sea-change with regard to the opinion of one set of voters within the European Union towards the European Union project. Because of the diversity of those who opposed this Treaty in the referendum in Ireland, because of the different viewpoints - both politically and ideologically opposite to each other on many occasions - it is difficult to extrapolate from that exactly why the people voted 'no'.
What we have requested is that we be given time to look at and analyse those results, to find ways to move forward and what can be done. Because this - even people on the 'no' side claim - was not a vote against Europe, despite the fact that some on the 'no' side have voted 'no' on every single European referendum since Ireland first acceded in 1972. But they claim that this is not a vote against Europe. Likewise, they claim this is not a way of reducing what Europe does. But their big slogan during the campaign was 'vote "no” for a stronger Europe'. Maybe now those on the 'no' side could come forward and tell us what kind of stronger Europe they want to see happening, what solutions they wish to bring forward as regards how we move forward in dealing with the global challenges and difficulties that face us.
Today in Brussels we have farmers and hauliers protesting at the high price of fuel. This time last year a barrel of oil cost USD 48; today it is USD 140. This time last year the price of food in Haiti was affordable for even the poorest people; today there are riots in the streets of Haiti because of the shortage of food and the difficulties this creates. These are the challenges that we must respond to at a European level; these are the difficulties that we must tackle.
Let us not forget the world is not going to collapse. We have been here before: both the French and the Dutch said 'no' to a previous treaty and a mechanism was found to organise and advance the European project.
This is not a time for recrimination or finger-pointing. However, despite what some of the protesters within this Chamber may think, this is a time for respect: not just respect for the Irish voters, who gave their democratic opinion with regard to this Treaty, but respect for the other countries and their individual rights on how they operate and how they ratify a treaty. It is not up to us to dictate to anybody what advances can and cannot be made.
I say to those who wear T-shirts inside this House that not only do they disrespect this House and the Members of this House, but they in no way stand for or represent the Irish people or the Irish nation.
(Applause)
I want to make it clear that those same flag-wavers over here on my left, those same people who claim to defend the rights of Irish people were the same people who appeared on Irish television celebrating a 'no' vote in Ireland in a pub in Brussels. Of course drink was consumed, but what respect do they have for the Irish people and the Irish flag that they use the Irish flag as a tablecloth to put their drinks on? That is what this group represents; that is the kind of disrespect they have for the people.
(Applause)
Allow us to move forward. The European project is one worth saving. It is not just about peace or prosperity, it is about solidarity. Many years ago Sean O'Casey, the Irish poet, wrote in Juno and the Paycock: 'I ofen looked up at the sky an' assed meself the question - what is the moon, what is the stars?' Maybe today we have to ask ourselves a question for this generation: what does the European Union actually mean and where do we want it go?
(Applause)
on behalf of the GUE/NGL Group. - (FR) Madam President, Mr President of the Commission, Mr President-in-Office of the Council, ladies and gentlemen, the European Council would be well-advised to refrain from displaying any sort of arrogance towards the people of Ireland, who merely exercised a democratic right recognised by their Constitution. Rather than calling for the continuation of the ratification process in an attempt to isolate this new black sheep, it would be better to knuckle down to a clear analysis of the situation. The Irish 'no' vote was particularly strong among the working classes and I would remind you that turnout was much higher than in the past; according to my Group, this reveals that the crisis surrounding the legitimacy of the current European model is growing ever deeper. This crisis was already at the heart of the French and Dutch 'no' votes; it is expressed differently elsewhere but it is always an underlying element.
Remember the large-scale protests against the Bolkestein Directive; think of the debate that arose after the Laval and Viking affairs, particularly in Scandinavian countries, or in Germany after the Rüffert judgment. In this respect, I want to say to my friend Martin Schulz that I agree completely with what he said about Mr McCreevy. The problem is that those decisions - the ones I have just mentioned - were taken not by Mr McCreevy but by the Court of Justice on the basis of specific articles (Articles 43 and 49 of the current Treaties incorporated in the Lisbon Treaty). Think, too, of the political impact of the powerful strike in Dacia, Romania against 'low-cost Europe'. Look at the anger of farmers or small-scale fishermen who are in dire straits. What lies at the root of all these situations is first and foremost the current European economic and social model: instead of providing security, it leads to greater insecurity. That is the number one problem.
Another factor is the way in which the Union functions. Decisions are taken far from the people and without the people. We are content with explaining them to them rather then consulting them. The deliberate decision to present the Lisbon Treaty in a form that is totally illegible to a lay person is, in this respect, a spectacular illustration of what I would call 'the ivory tower syndrome'. This has devastating effects on our citizens, especially the less populated nations, which feel as though they are being bandied about to satisfy the interests of the more powerful nations.
Finally, there are more and more questions in many countries, including Ireland, about the role Europe plays in the world, where it is expected to ensure that there is a much stronger emphasis on the force of politics rather than the politics of force. Running away from these debates means exacerbating the crisis in Europe; conducting them in complete transparency would be a first step on the road to finding a solution.
on behalf of the IND/DEM Group. - Madam President, nobody else has said it, but I will: well done the Irish!
(Applause from certain quarters)
And yet, before the official result was out, there was Mr Barroso, holding a press conference in Brussels, looking as shifty and as dishonest as anybody I have ever seen, saying - despite what the rules of the club are - that the Treaty is not dead and we continue. Frankly, it was a disgusting display; it was an insult to democracy. It is perfectly clear that the ratifications should stop now and the implementation of the Treaty should stop now.
I used to think, after the French and Dutch results, that you were in denial, but now I realise that what is behind this is a new phenomenon: it is 'EU nationalism', and it is the most dangerous political phenomenon to have swept Europe since 1945. You ignore the voters, you are destroying democracy, and you have shown that you will stop at nothing. Well, ask yourself: why are the politicians, why is this class, now unpopular? Well, later on today, Mr Barroso, this House will be voting for a new Justice Commissioner, and it is likely that a former convicted fraudster will, after today, be the Justice Commissioner for the European Union.
In fact you do not need the UK Independence Party. You are destroying the European Union in the eyes of the voters. Well done everybody!
(Applause from certain quarters)
Madam President, may I remind this House that the rule of law is more important than the laws themselves.
(Loud protests)
Lisbon required unanimity. Ignore that and you ignore the rule of law itself. The Irish are not just 10% of the EU, they are 100% of those allowed to vote and they all know, we all know, that others would have voted 'no' given the chance.
(Further loud protests)
Lisbon was incomprehensible and the Irish knew why. Others would have voted 'no' given the chance. Suggesting now that the process should go on, devising clever ways of regenerating Lisbon in open defiance of public will, is an arrogance of breathtaking proportions and we have seen it all before. The Austrian Foreign Minister stood here after the rejection of the previous Treaty and boasted about 36 projects and institutions still going ahead; they still have no legitimacy after the failure of the Lisbon Treaty to get unanimity.
I have a message for you from Edmund Burke: 'The people are the masters, not you, and you ignore that and the rule of law at your peril'.
(Applause from certain quarters)
President of the Commission. - (FR) Mr President, I would on this occasion like to highlight the remarkable consensus in this House on the next steps to be taken. We believe, with just a few exceptions that merely add colour to the debate, that it would be wise for all the Member States to complete their ratification processes. That is also the opinion that has been expressed by the Irish Government and by the Members, specifically Mr Crowley, who is Irish and who has stated that all the countries have the same right to express their opinion. If we can thus conclude this process, we will be in a position to discuss the matter constructively with our Irish friends in a spirit of solidarity, for there can be no union without solidarity. I believe that this is the consensus that is being consolidated, and I hope that it will be consolidated by the debate in the European Council tomorrow and beyond. In any event, it is the position that the Commission is going to present to the European Council.
At the same time, as many of you have pointed out, including Mr Watson and others, it is important not to become paralysed by examining solely the institutional question. The best way of consolidating the European Union's democratic legitimacy is to provide results and to demonstrate that we are working for our citizens; indeed, the world cannot wait for Europe to take its institutional decisions. There are urgent issues such as climate change, energy security and migration that demand responses from the Union, even with the current institutional framework.
Another point, which I would address to my good friend Mr Schulz, is that we need to avoid finding easy scapegoats. Obviously I was not particularly pleased with the comments made by my fellow Commissioner, Mr McCreevy. However, I could also mention certain comments by national politicians that were not helpful in this process, and even Members of this House who do not always say what we want to hear.
Let us be realistic! In the constituency in which Mr McCreevy campaigned, the 'yes' vote won, and I think that attacking the Irish Commissioner now is not the best way to ensure successful dialogue with our Irish friends. We must concentrate on the positive aspects without trying to find easy scapegoats; that would not be fair. If we act in a spirit of cooperation with our institutions, if we concentrate on the results the citizens expect from us, if we find the best atmosphere for this dialogue, I believe that it will be possible to resolve this problem. It is a serious problem, but it is a problem that can be resolved. We will not resolve it with recriminations, nor with pessimism, 'crisophilie' or talk of decline. We will resolve it by endeavouring, through our results, to reinforce our democratic legitimacy and by recognising that all of us must act, in the European institutions and in the national governments, and that we have a shared responsibility to keep our ideal, our European ideal alive.
(Applause)
Mr President, the EU as we know is based upon four freedoms: freedom of movement of people, goods, capital and services. The first of those freedoms is about people. When Jean Monnet shared his vision of Europe all those years ago, he said - if colleagues will forgive my mangled French -'Nous ne coalisons pas des États, nous unissons des hommes'.
The EU is supposed to be about people, not about politicians so, not only does it need to be driven by the people, the people need to see and believe that it is driven by the people. Last Thursday we heard the people speak and their verdict was clear; the answer was a simple 'no'.
I recall the background to the first Constitution Treaty. There was recognition that the EU was becoming more remote from the people and that there was a need to do something about it. The declared solution was to prepare a Treaty that would make the EU more simple, more transparent, more close to the people. But, by the time politicians had finished with it, they had produced a Treaty which was more complicated, more opaque and even further away from the people. Certainly, that is what the people believe still about this latest Treaty.
Our response cannot be to carry on as if nothing has happened. If the people perceive that the EU is moving further away from them, then for the politicians to carry on regardless will simply make this problem worse. Our problem must not be to discuss the speed at which the EU should now move; it should be to discuss its direction. Listen to the people and they will tell you.
If the ratification process continues, it will show that EU leaders have learnt nothing and that politicians still believe they know best and that it is the people who are wrong.
By definition, the people are always right. It is called democracy. We want an EU which is people-centred and which delivers that democracy. So we must not ignore the Irish vote; we should build upon it. The ratification process should stop. The listening to the people should begin.
(Applause)
To conclude: Martin Schulz said in his very powerful and elegant speech that there is a crisis of confidence. I agree with him. It is the people who have lost confidence with the politicians. It is an opportunity for us to recognise this, to show that we have listened, and to regain and rebuild their trust. It is not good enough for all of us just to become great speakers; we have to show we can be great listeners too.
(Applause)
Mr President, no, no, no! What the honourable Member has just said is not democracy. Democracy is to say, 'We respect the Irish, as we respect every other Member State's decisions'. Therefore, I endorse the remarks made by the President of the Commission: we have a consensus here in Parliament on the process, respecting the Irish but respecting also all the other Member States. Let us continue the process; this is what we have to continue today.
Second point: no more pauses, please! No more 'reflection' thing. No more wishy-washiness. Let us focus on the real problems: that is what we have to do.
Of course, President Barroso has to defend his Commissioners, including Mr McCreevy. When we criticise Mr McCreevy, this is not a personal issue. When the chairman of my group mentions Mr McCreevy, it is because of his policy - and his policy is also Mr Barroso's policy.
Mr Barroso said many wise things today, but when he was talking about competition powers I did not hear anything about speculation on the financial markets against food prices. I would have liked to have heard that, and I would have liked to have heard that from Mr McCreevy. I did not hear Mr Barroso say, when he was talking about the economic thing, that we are lacking jobs in Europe. I would have liked to have heard him say that, due to the financial crisis, we are losing jobs. I would like to see the Commission coming up with a new economic revitalisation plan - not a theoretical one, but a coordinated investment action.
Thirdly, Mr McCreevy is right now trying to say that the whole reason why we have a financial crisis is the agencies and bureaux - Standard & Poors, FTSE and others - and that we are going to regulate them. But that is, in a sense, to shoot the messenger. I really feel that the Commission President should say to us today: yes, I agree, we have a financial crisis and, yes, I agree, we need to have universal regulation, better than the one we have, so that our answer can be new jobs and a better climate, not more money and not more focus on how to create money from nothing, instead of production and jobs. Give us that impression today and you have the real message for ordinary people.
Mr President, as an Irish Member, I represent the 54% who voted 'no' and the 46% who voted 'yes'. Those who are true democrats look not only to the result but strive to represent all of the people.
I represent a sovereign state but you cannot uphold the sovereignty of your own Member State - in my case, Ireland - unless you uphold the sovereignty of all Member States. In this context, if other Member States decide to exercise their sovereignty and ratify the Lisbon Treaty, or otherwise, no real democrat, no flag-flying democrat who today claims to be Irish, can legitimately object. Ireland speaks for Ireland; Slovenia for Slovenia. That is real democracy and that is real sovereignty.
A core issue in the Lisbon debate in Ireland was the principle of unanimity. For Lisbon to be ratified, we need unanimity. All 27 Member States must agree - that is core. This is the first real test of unanimity under Lisbon. We must not fail that test and therein lies the challenge. As politicians, our job is to rise to that challenge, to listen to our citizens, to find solutions and to get on with the business of building a better Europe. Some on the 'no' side in Ireland spoke of a better deal. Let us be optimistic and look for a better deal for all citizens. We need some time and space in Ireland to reflect and respond to find solutions. The good will for Europe is there in Ireland.
Who could have forecast in 1945, when Europe lay in ruins, that in 2008 we would celebrate 50 years of peace? Let that be our inspiration. Europe is a work in progress, a process - difficult, certainly, but always, always worthwhile. That is why we are here. European citizens want a Union that works. So do Irish citizens. Of that I am one hundred percent certain. Let us not disappoint them.
(DE) Mr President, Mr President-in-Office, the message I am getting from the governments is that this is an Irish problem. When I talk to citizens, the message I get from them is that this is a European problem, and a conflict with Europe. The governments tell us that it is a diplomatic conflict. The citizens tell us that it is an affront to their sovereignty; they feel that they are being excluded, and they feel deeply aggrieved. The governments tell us that this 'no' vote is incomprehensible. When I listen to the citizens, they tell us that it is the Treaty and the process which are incomprehensible. The governments tell us that they have to tackle the real agenda. The citizens tell us that for years, they have been drawing attention to the real agenda, and may I say to the Commission President that they do not mean the military, police and internal security: they mean social responsibility and a European answer to globalisation. They mean more democracy and transparency.
Mr President-in-Office, the governments plan to ask the Irish Government what prompted the 'no' vote. Instead, the governments should be asking themselves this: who is really to blame? The governments ignored the writing on the wall after the 'no' vote in France and the Netherlands. Have the governments genuinely addressed the real issues? When overhauling the Treaty, did they really respond to disappointed expectations? Were the French not vocal enough in their calls for a new social order, more social responsibility and equity? Were the demands for more democracy simply not clear enough? So what did you do? You just rehashed the Treaty and created an unreadable hotch-potch of footnotes, cross-references and subtext, and you wonder why citizens are rejecting it.
There is one major risk in this affront to sovereignty. It is not only an affront to the Irish people; there is a real risk that this sense of grievance will spread and that Europeans as a whole will say: the Irish people have voted for us! The responsibility for that lies with you, the governments! The time really has come .
(The President cut off the speaker)
(PL) Mr President, this is a very tense debate. I would, however, advise caution, great caution when making statements following the Irish referendum. Any suggestion that Ireland should be shamed or even excluded from the Union is far more damaging to Europe than the outcome of the referendum itself. Unfortunately, Mr Schulz, who was, as is his wont, somewhat excited, did make such a suggestion. We should bear in mind that the paternalistic attitude adopted by Brussels caused irritation in Ireland and was one of the reasons why the people of Ireland voted against the Treaty.
It is not true that Europe will suffer without the new Treaty. Europe will suffer as a result of conflicts of interest and because of the Member States' selfishness. That has nothing to do with Ireland. Europe's foreign policy will suffer because of Germany, for example. Germany wishes to establish good relations for itself with Russia at the expense of the countries of Central Europe. France is also to blame for turning a blind eye to Russia's neo-imperialistic policy in the region whilst uttering platitudes about how Europe, Poland included, is to forge ahead. The Treaty should not be used as a smokescreen for our own failings. The decision taken by the people of Ireland must not be used to conceal our own failings.
(Applause)
(GA) Mr President, Irish people have spoken. The vote that Irish people cast against the Treaty of Lisbon last Thursday was not a vote against the EU. Ireland's place is in the EU. Ireland has obtained social and economic benefits - both north and south - due to its Membership, although some difficulties also exist.
The issue was: Is the Treaty of Lisbon good for the people of Ireland, for the rest of Europe or for the developing world? The Treaty of Lisbon was put before the people in Ireland and it has been rejected. The Treaty of Lisbon is over. Irish citizens, like those in France and the Netherlands previously, want a better deal.
We now have the opportunity to re-open the debate on the future of Europe. We must embrace this opportunity.
It would not be acceptable for EU leaders to seek ways of avoiding or circumventing the democratically expressed wishes of the people. The ratification process must stop, just as it did following the rejection of the EU Constitution. But on this occasion we must listen to the Irish people; we must listen to the people. Many of the same concerns came up in Ireland as were raised previously in France and in the Netherlands. Those concerns must be listened to. We must address those concerns.
Throughout the referendum campaign in Ireland, a number of key issues came up again and again: the democratic deficit, Ireland's loss of power in Europe, neutrality and non-militarisation, workers' rights and public services, and the Treaty's impact on the developing world. These issues must be addressed.
The European project is now put to the democratic test through its response to the vote in Ireland. Does it listen to the people, does it respect their democratic wishes, or does it alienate its citizens by setting all of that aside?
In my view, democracy must prevail. We must listen to what Irish people have said. We must put aside talk of putting them to one side or moving ahead without them, isolating them or blaming them. We need to listen very carefully and calmly to what Irish people have said and to the problems that they have indicated in terms of neutrality and the whole question of EU militarisation, in terms of democracy and the voice of Ireland and other small nations in Europe, in terms of workers' rights and public services and social Europe.
We need to listen to that. We need to take the opportunity now to speak to the Irish Government, to listen to the Irish people and to chart a way forward and a text that all can be happy with in the future.
Mr President, I came across two major sentiments during the campaign. The first was a general feeling that decision-making was being further removed from the citizens in favour of a distant bureaucracy. The second, possibly more deeply held sentiment was that there was a loss of values. More accurately, that they were changing.
Ireland had prided itself on Christian values but was finding itself becoming a materialistic nation. There has been a great deal of disparagement of my country since Friday. It is as if you feel insulted. What actually happened was that Ireland decisively said 'no, thank you' to the Lisbon Treaty.
If the response to the democratic will of the people that I have heard in the last five days is outrage, then there is something wrong. Make no mistake: Ireland is pro-European. We believe, as obviously you do not, that the project has lost its way. It has lost sight of the one thing it needs most - democracy - and forgotten the only people that matter - its citizens.
So, before you try to bypass our democratic decision, ask yourself two questions. One: do you truly believe that this Treaty would survive referendums in the other 26 countries? And two: is threatening a country for being democratic an action of democracy?
(Applause)
- (NL) Mr President, the longer we go on the more the European mandarins behave like a breed of political autistics, completely closed off from the real world, from the citizens, whom they nevertheless still claim to serve. Now they are saying that little Ireland does not have the right to oppose a European Treaty, which may soon be ratified by 26 of the 27 Member States. What arrogance! Only Ireland has said 'no' after all, because only Ireland has been given the chance to say 'no'. Everyone knows that the monster of Lisbon, which arose out of the stillborn European Constitution like a Frankenstein monster, would be massively rejected by the electorates of almost all the other Member States if those electorates were given the chance to vote. In the name of democracy, the result of a democratic election is being booed off the platform and brushed aside. We are well on the way toward the totalitarian Euro-Nazi state.
(SL) The decision of the Irish people was democratic and we respect it, and there is no need to appeal to us democrats to show respect. There is no doubt about this, yet it is not enough for us to respect it, we must be aware of the consequences and must understand in the Irish and European context why the majority in one of the most successful Member States of the European Union turned against a Treaty which last year, Heads of State - including that of Ireland - or Government signed with the intention of providing an effective joint response to difficult new challenges, be they in relation to the environment, energy, migration or health.
I agree that we need to take time to ponder, but this should not apply to continued ratification. Continued ratification requires no further reflection, and the process needs to be continued. This involves not only Ireland and the entire current European Union, but also the future of Europe, which is not yet entirely united. In this context I congratulate the Slovenian Presidency on all its successes in the approximation of the countries of the Western Balkans, and especially for the stabilisation and association agreements with Serbia and Bosnia and Herzegovina. There we must be happy with every step forward in the spirit of the European perspective and there we need to eradicate all sources of conflict development, something made possible by the European perspective. I recommend that we are tireless.
I hope that the victory of pro-European forces in Macedonia will help the Council towards a decision on the commencement of negotiations with that country, which is already a candidate and has spent a long time in the waiting room. I also hope that the new Macedonian Government, which has been given a strong mandate, will take advantage of this new confidence in a policy that will reinforce developments towards opening negotiations.
(DE) Mr President, what I want from the European Council tomorrow is some clear self-criticism: self-criticism for its abject failure to communicate and inform the people about this new European treaty. It really is staggering that the governments negotiate treaties and even hold elaborate signing ceremonies, and then go back to their capitals and give them no further thought. That is a major cause of the furore that we have experienced in the past and are now facing with Ireland.
(Applause)
I want to see some lessons learned: the Council must finally abandon its blocking tactics and initiate a joint communication or PR strategy with the Commission and Parliament so that we can genuinely take citizens with us on our journey to Europe instead of leaving them by the wayside. At present, these institutions are behaving like parents who bring a child into the world and then dump it in the gutter and forget about it. That is simply unacceptable. We must now take the consequences, and that means forging a common communication and information policy, which is also part of the democratic process. That is the basis for democracy, so that people understand what Europe is about and see that they are part of the process.
I will gladly listen to the messages sent by the people of Ireland, but when Mrs Sinnott tells us, as she did yesterday, that a majority of voters in one town voted against the Treaty of Lisbon because a waste incineration plant is being built there and we have a European law which calls for the incineration of waste, then I really do wonder what this has to do with the Treaty of Lisbon. We have heard many such arguments, and we have to be honest about it: not all of them are relevant and deserve to be considered.
We need to think about a new formula for the ratification of European treaties. Every country must be able to express its views, and I hope that this afternoon, the House of Lords will ratify the Treaty and send out a clear signal that the process is continuing.
Mr President, this afternoon the British Parliament at Westminster will complete the ratification process for the Lisbon Treaty. It will be refreshing to read the press tomorrow to see finally that Britain says 'yes' to Europe. It will do much to restore the moral authority and the political credibility of the UK and it should assist the Irish to find a new consensus based on less libertas and more veritas.
It is bizarre that Mr Farage and his right-wing troops here prefer to let a referendum in a foreign country take a decision on behalf of, and in place of, the British sovereign Parliament. It confirms my opinion that the plebiscite is a form of democracy, possibly suited for revolutionary circumstances, but completely unsuited for informed and deliberative decisions on complex treaty revision. That is why this Parliament must assist the Council to deliver the content of the Lisbon Treaty.
Mr President, the Lisbon Treaty is dead. Without unanimity that is simply a legal fact. Voters, not just in Ireland but in France and the Netherlands too, have said 'no' to the Treaty text or its twin brother.
To regain the confidence of our peoples, we must do more than just re-badge and rename the Lisbon text and try to push ahead. The new Treaty was too easy to ridicule and too complex and obscure to explain, making it difficult for 'yes' campaigners in any country in a referendum.
Many of the changes which were provided for in this Treaty were good, even necessary, but couched in such obscure, incomprehensible language that hardly anyone could understand.
It is up to the other eight Member States to decide whether and how to continue with ratification, but I think that it would be very helpful if, for example, the UK were to decide to do so by referendum and let us see whether we have the confidence of the people to continue with this process.
(IT) Mr President, ladies and gentlemen, if the Irish referendum is unimportant and inconsequential, why was it held? Why was it decided to offer this opportunity of a plebiscite, as we have heard?
It is a serious business when a parliament denies the possibility and the importance of allowing people to express themselves with total freedom, as the Irish people have done. This vote is quite simply a fine tombstone, topped by a Celtic cross, for the prospect of a European superstate which our populations so dislike. They dislike the selling-off of political and also monetary sovereignty.
Well, it is a state of affairs which gives hope to those of us who, like the Irish people, firmly believe in a Europe of peoples and regions. For this reason we in Padania likewise call for a referendum, even though in legal terms of course the treaty has now been repudiated, killed off. It has been killed off by this unbelievable procedure of having a treaty that affects the future of our peoples approved by means of a parliamentary vote, excluding the people and citizens.
Fortunately there is one free nation that has a sense of its own freedom in its DNA. Perhaps that strength comes from having had to fight for freedom. It is now time to state the true significance of this vote: it says 'enough is enough' to the Brussels Eurocrats who want to build a superstate far removed from the interest and soul of our citizens. We in Padania all feel Irish today.
(CS) Mr President, after the Irish referendum, Mr Schulz, the Chairman of the Socialist Group, is scolding us, the citizens of small Member States, in particular Ireland and the Czech Republic, with the typical German haughty arrogance. According to him, when such small countries block the common reform process, we have to ask whether they want to stay in the Union or not. Let me assure you, Mr President (and you can pass this on, Mr Schulz), that now that the Irish have killed this sick product of the German Presidency that is called the Lisbon Treaty, the Czechs will be happy to bury it and still remain a Member State. They will bury it because it contains the Charter and so, for the first time in 60 years, opens the door in our country to the restitution of the Sudetenland property, and to the revision of the just outcome of the Second World War rather than the so-called Beneš Decrees. They will also bury it because it deprives small Member States of their right of veto and increases the German voting power from 9 votes to 18 votes instead. Mr Schulz would do better if he asked himself what the outcome would have been in Germany had the Lisbon Treaty been put to the German people in a referendum. I congratulate the Irish and all of us.
(CS) Ladies and gentlemen, admitting that the Lisbon Treaty is dead and that it was a blind alley is the only democratic and honest solution. Tomorrow, the heads of state should acknowledge at last that in democracies politics is not made over foie gras in air-conditioned halls, and stop trying to manage the lives of other people from Brussels. The Irish referendum clearly shows that people are not willing to suffer decisions from above and the arrogance employed by the Union's power elite. The Council must make the decision-making process accessible to the public and stop deceiving the citizens. Are we not able to learn from our history? After all the bloody events of the 20th century, does the political elite really want the big countries to make decisions for the smaller ones again? Was it not enough for some prime ministers and presidents to have lived a substantial part of their lives in a totalitarian regime?
Ladies and gentlemen, tomorrow the Council should brush up on the basics: why the Union was created and on what values was it built. It should respect the law and the rules, and immediately declare that further ratification of the now dead Lisbon Treaty is a completely useless exercise.
Mr President, if you are looking to me to make sense of the Irish vote on the Lisbon Treaty, look away: I cannot. But while I am deeply disappointed with the result, of one thing I am sure: we must accept it as the democratic will of the people and respect it.
What a turn-up for the history books, as I look behind me here today to see a motley collection of extreme right-wing British colleagues, including Jim Allister and the odd British jailbird thrown in for good measure, all donning the green jersey, demanding respect for the Irish vote.
(Protests from certain members of the IND/DEM Group)
How the history books could have been written differently if respect for the Irish vote from British colleagues was always there! How things could have been different! How many lives could have been saved! I welcome it - albeit very late. We must all respect the Irish vote.
(Protests in the background)
He had a lot of time practising behind bars; maybe he could shut up now for a moment...
(Applause)
One of the Irish Members in this House, who has already spoken this morning, distributed leaflets during the campaign with a syringe on them. Perhaps she could tell this House where in the Lisbon Treaty euthanasia is provided for, where in the Lisbon Treaty abortion, prostitution, corporate tax decision, risks to the Irish neutrality lie. I await the truth.
The Irish Government must analyse the outcome calmly, to establish exactly what happened within the Treaty text that our electorate voted against, and they must provide answers acceptable not just to naysayers in Ireland but also to all other Member State governments and their citizens who, in my opinion, are also entitled to have their say and express their position, and we must respect that also.
A measured response to the genuine concerns of the Irish electorate is called for, but we must not appease the extremists. When the dust settles, I hope colleagues will agree with me that a two-speed Europe is not the answer but the beginning of the end of our Union, the most successful democratic peace project of our time.
It has always been easier to peddle fear than hope. A famous Irish politician, one of our own - James Dillon - once said: 'a lie well told and told often enough, I am damned if the truth would ever catch up with it'. It did not. We failed to distinguish fact from fiction in the minds of a sufficient number of our electorate, despite the valiant efforts of our Director of Elections, Gay Mitchell, and my colleagues. It is now up to our new Taoiseach, who has had an inauspicious start, to come up with a solution.
(Applause)
Mr President, we must indeed not just listen to the Irish result but reflect and digest it. But, as has been said, we must also listen to the other 26 countries, their results and also concerns that may be expressed during their ratification. And then we must rise to the enormous challenge of bridging the gap.
If we do obtain 26 ratifications and one rejection, it is neither unreasonable nor undemocratic to ask the one whether they could consider the possibility of adjusting the reform package, reviewing it, explaining it better, perhaps seeking a new compromise rather than block all reform. There is nothing unreasonable or undemocratic about that. After all, even some of the 'no' campaigners in Ireland professed they claimed their intention was to renegotiate and seek a better agreement.
Some people - and we have heard that from some parts of this House - only want to listen to one side, to the answer that they like, which is the answer 'no'. I want to listen to both sides and then find a solution acceptable to all 27 countries. That is the challenge we must all rise to.
(FR) Mr President, it is obviously never a secondary event when people say 'no' when they are asked about the future of Europe, and we cannot, and must not, ignore this 'no'. On the contrary, we have to face it head on and try to respond to it.
As far as I am concerned, there are two questions that we must tackle. The first relates to democracy. The citizens expect Europe to offer legibility, visibility, comprehension, explanations, education, support. This question affects everyone, not just the national governments. It also applies to the European institutions, especially the Commission and the Council. That is the first question.
The second relates to the sense of Europe, its soul, and, as Martin Schulz just mentioned, its raison d'être. Why did we build Europe? That cannot boil down simply to market issues. We did not build Europe for competition alone; we are together for values, we have a project for society, we have a model of society - economic, social, sustainable, human - and that model deserves to be taken up, carried forward and defended. That is what our fellow citizens expect.
The world has changed a great deal since the Treaty of Rome. We must go back to the drawing board and lay new foundations for the European project so that it responds to the crises currently facing us - financial crisis, food crisis, energy crisis - but also responds to the considerable problems we must tackle. How can we create, how can we design growth that is better quality, more sustainable and more just? How can we reduce inequalities? How can we achieve a new global balance? How can we rethink the issue of developing countries and, in particular, their self-sufficiency?
Those are the questions that we need to answer and I think that now more than ever it is at last time for Europe to get back to politics.
(DA) Mr President, a prominent, popular Danish businessman wrote the following in yesterday's Berlingske Tidende newspaper: 'Europeans fully support international political cooperation and global responsibility. When EU citizens declare their support for democracy at national level, they of course also support democracy in a European context, and that is exactly what they are not getting'. We have been given repeated assurances that the Treaty of Lisbon cannot enter into force if even one country has rejected it, yet what did Mr Pöttering write in his statement of 13 June?
(DE) 'The rejection of the Treaty text by one European Union country cannot mean that the ratifications which have already been carried out by 18 EU countries become invalid.'
(DA) In the age of absolutism, kings and emperors met to agree on the division of power among themselves. Those days have returned. Prince Pöttering, Emperor Barroso and the rulers of their vassal states have decided that Europe's citizens do not matter. Twenty-six countries were not allowed to vote, and the one country that did vote, Ireland, has discovered that it meant nothing. The Union has no popular mandate.
(DA) Mr President, last Friday, the Irish voted 'no' to the Treaty of Lisbon, a poor copy of the Constitution to which France and the Netherlands also voted 'no'. Nevertheless, the Commission President says that ratification is to continue. We are told that one country's scepticism cannot put the brakes on development. It is being made to look as though there is a problem with the Irish people. But there is not. The gulf is not between the Irish people and Europe; it is between the people and the Heads of State or Government of Europe. The gulf is not between certain European countries and the rest of Europe. France, the Netherlands and Ireland do not wish to put the brakes on development; they wish for development of a different kind. Why is that so hard to understand? As for Mr Schulz, I would say to him, 'shame on you'. You compare what you call 'anti-Europeans' to fascists, but it is your rhetoric that is fascist. You say that anti-Europeans ran up and down steps, went out canvassing. It does not take much historical awareness to remember what was said about black people in the last century. This is a disgrace! Shame on you!
(DE) Mr President, the Irish people have said 'no' to the Treaty, and the EU grandees' response was to infuriate the Irish by summoning the Taoiseach to the European Council in order to give an account of their 'misconduct'. This is childish and unworthy of the founding fathers' European vision. It is even more shortsighted, however, to demand Ireland's exclusion or attempt to push the Treaty through. If we repeat the vote until the desired outcome is achieved, that really will inflict irreparable damage on Europe's image.
We have held 290 referenda in Europe since 1990, and yet there are no referenda on fundamental decisions of major importance such as Turkey's accession or the introduction of the euro, and now we are not being given a say on something as important as the Lisbon Treaty. Brussels' understanding of what constitutes democracy - whereby citizens are simply expected to give their blessing to EU decisions or vote for the parties that the EU approves of - really is reminiscent of the Soviet Union. Instead of taking umbrage, the EU should accept the Irish 'no' vote for what it is: a chance for a new direction, towards policies which are geared to the people and the citizens of Europe.
(DE) Mr President, as Martin Schulz has kindly pointed out, there are indeed many heads of government from the PPE-DE, and that reflects the fact that the PPE-DE is closer to citizens and therefore wins more elections. Nonetheless, the fact of the matter is that there are a number of indications that we need to strike a balance between rational economic policy and social policy.
I fully respect the outcome of the Irish referendum. What I do not respect, however, are the campaigns of lies conducted by certain people on the left and the right in an attempt to mislead the people and set them against this united Europe: a united Europe which is the most successful concept in the history of this continent, one which has achieved peace, freedom and prosperity.
(Applause)
What we must recognise is that this Europe is of particular benefit to the smaller nations. They sit with us around the table, they hold seats in this Parliament, and nothing can be decided in Europe without their say-so, whereas previously, the large nations were able to ride rough-shod over the smaller ones. That is the difference: in our Europe, all the nations are equal, and that is what you are trying to destroy, Mr Farage, with your British imperialist notions!
We need this Treaty so that enlargement can function effectively and so that we can achieve more democracy, by closing the democratic gap and strengthening the national parliaments. We need this Treaty to safeguard the subsidiarity clause and to enable us to master the challenges of the future, from the energy crisis to organised crime, and give us the capacities to respond to food and oil prices and other similar challenges. All this will be destroyed if we do not equip ourselves with the instruments provided for in the Treaty of Lisbon, especially those pertaining to social rights, namely the Charter of Fundamental Rights and the 'social clause', which states that social issues must be taken into account when defining and implementing all policies.
Twenty-six Member States can now ratify the Treaty, and every one has undertaken to do so. It was the United Kingdom which taught me that in a representative democracy, Parliament can speak for the people, and I will not let UKIP destroy what I have learned from the UK. These 26 Member States can ratify the Treaty through a parliamentary process, and if that process is brought to a successful conclusion, the Irish people can then reconsider. We will expect some proposals from Ireland to preserve the cohesion of our Community of 27, because I do not want to see a divided Europe and I do not want to see a core Europe. I want to see a Europe which remains a unity of equals, with 27 countries, and that is why I support the Treaty of Lisbon.
Mr President, I am less diplomatic than most of my colleagues in this House. The fact is that lies, damn lies and statistics defeated the truth in the Irish referendum.
Lisbon is not dead. Nevertheless, the choice made in Ireland is a sovereign decision of the Irish people. The only people who can vary that decision on that Treaty are the Irish people.
Whether that happens or not depends on the discussions that will begin tomorrow between the Irish Government and the other 26 heads of state. There is no magic wand. It will take time to reach conclusions.
I propose a new deadline for ratification of Lisbon. I think that setting it before the European elections is a reasonable target.
If the Irish people continue to be dissatisfied with Lisbon in whatever form it is finally agreed between us and the rest of Europe, then Ireland will have no option but to renegotiate its relationship with the Union.
That would be a disastrous course for our country. Europe has very little to lose if it loses Ireland, but Ireland has everything to lose if it loses Europe.
The global challenges we all face in this constantly changing and inter-connected world are clear: climate change, demographic change, migration and energy crisis, hunger and poverty killing millions, human insecurity, international crime, topped by an identity crisis in virtually every one of our Member States. These cannot be solved by any Member State pulling the shutters down and hoping these will go away.
To conclude, could I urge that Europe demonstrate tangible capacity to deliver decent living and working conditions? That will reinforce our unity and our solidarity and produce a positive solution to this crisis.
(Applause)
Mr President, allow yourself to think: if the Irish had voted 'yes', does anyone here believe that our green T-shirts would have had the text 'Respect the Irish vote'? The truth is that they neither respect the Irish, nor democracy. They only respect a 'no', and that is quite unique.
When Sweden entered the European Union, there were 12 Member States. It was 1995. Today there are 27 Member States. That is quite a change, and I think very few can question that Europe has become much, much better because of this enlargement and this magnitude of development. We can say today, when we are discussing the Irish referendum, that those who were saying 'no' all the time were wrong all the time, and we who advocated a future development of the European Union have been proved to be right.
So let us proceed in the same way in which we have achieved those results, with persistence, vision, democracy and respect for each Member State. Let us proceed with democracy in each Member State with a ratification process, but also respect the decision of each Member State, while also remembering persistence. We need to go further regarding the energy market, the internal market and how to achieve better results in all areas, but also to understand that the Nice Treaty is not enough if we are to proceed with the same development and the same visions with which we have achieved so much. So let us proceed and let us be the Europe that says 'yes'. Let us remember that the 'no' people have achieved nothing in this Europe.
(Applause)
(SL) This is not a new discussion. We already had a similar discussion when voters in France and the Netherlands rejected the Constitutional Treaty and at that time the Commission and Council assured us that the ratification process would carry on, but then both of them, along with our Parliament, yielded to the temptation to halt that ratification process.
Today, despite our respect for the decision of Irish voters, I would stand in favour of not halting this ratification process now and of seeing it through to the end. I think that in this case it will be easier to find solutions for accepting the Lisbon Treaty than if we once again yield to temptation and halt the process because of one referendum.
Secondly, something needs to be crystal clear to us: there exists a major gulf in the perception of the importance of the European Union between the political elite at home, in national circles, in the European Union and among the majority of our citizens. Here we must ask ourselves whether Parliament, the Council and the European Commission can do anything more to bridge this communication gulf and once again inspire our people with the European idea.
I believe that in welcoming the plans of the Slovenian Presidency for tomorrow's Council I would propose that it also discusses this - a new communication strategy for dialogue between citizens and the European Union - not just with a view to concluding the ratification of the Lisbon Treaty, but also in other respects.
(Applause)
Mr President, there has been talk here today of respect and there is no doubt that we have to respect the result of the referendum held in Ireland, in which some people voted 'yes' and some people voted 'no'.
I think we all agree that we must respect the remaining countries and, therefore, continue with ratification. However, I want to talk about respect for democracy and I want to state clearly that approval by the people has the same value as parliamentary approval; exactly the same value. We must remember the first 'r': respect.
The second 'r' is reflection. We have to look at the reasons that led to the 'no' vote in Ireland, we have to endeavour to explain why the Lisbon Treaty is better than the current Treaties and we have to do so with facts and figures.
We have to explain to the people that - like the Irish horse that won the Epsom Derby a few days ago, called New Approach - the Lisbon Treaty is also a 'new approach', which Europe needs to offer added value to its people.
After that reflection, the third 'r' is resolution. We must find a solution, and in that respect let me completely clear: some of the 'no' supporters used a lethal and shameful argument. They said: 'vote "no” and then we will renegotiate the Lisbon Treaty with advantages for Ireland'.
I want to state clearly here that Europe is a community of rights, where the mood of society reigns and decisions must be respected. We in the European Parliament are stating clearly that there will be no renegotiation of the Lisbon Treaty: Europeans and this Parliament believe that that point is essential for Europe to move forward. Those of us who are in favour of the Treaty want to build on what we have.
My question is: what alternative is put forward by those who want a 'no' vote? I would like them to explain it to me.
(FR) Mr President, it is now 18 June and as a Frenchman I am consumed with the call from London: resist, continue, persevere and never give up. The word 'veto' is written with the same four letters as the word 'vote', but there is no veto for the others so we must continue. Having said that, it is the sixth 'no' in nine referendums since the fall of the Berlin Wall. That raises questions.
It is said that Europe is not social enough; it will never be social enough. It is not democratic enough; it will remain imperfect. It is too bureaucratic; there will always be technicians who are called technocrats. I think that it is experiencing a terrible identity crisis. Things were simpler before. Today, it is a bit all over the place; it is no longer too sure of its meaning, its history, its destiny, and that is what we need to tackle. To do so we need great leadership and from that point of view we are somewhat on our own.
(Applause)
(IT) Mr President, ladies and gentlemen, it seems to me that in actual fact - as the President-in-Office and President Barroso have both said - tomorrow's European Council meeting has a number of items on its agenda, and not just the result of the referendum in Ireland.
Obviously, however, this issue has taken up practically all of this morning's debate. It is a significant matter. Various reasons have been given and analysed as to why the Irish people responded as they did: in actual fact, by only a narrow margin over the yes vote.
A good deal has been said, but I believe that we must address ourselves in a practical manner to why the Irish response was what it was, and then decide how to proceed. I repeat, a good deal has been said, but I think the answer lies in the fact that Europe's citizens lack information. Everyone is at fault: we share the blame; the governments are to blame. In general terms it has been said - and I agree - that governments take credit when things go right, but when things go wrong or there are grounds for criticism, Europe is always to blame. That is absolutely true.
Nevertheless, Mr President of the Council, Mr President of the Commission, nobody is forcing anybody to remain in Europe. In my opinion we must respect the outcome of the Irish referendum. We must however equally respect the wishes of the other 26 Member States; 18 at present but soon to be 26. No one should be forced, as it were, to remain inside a cage they do not like. Europe must go forward; Europe cannot stand still.
I am winding up, Mr President. Tomorrow, in my opinion, the European Council must take a clear decision on a new strategy - the heads of state and government can do so - a new strategy whereby those wishing to remain on board may remain on board, but Europe has to move ahead in the general interest.
Mr President, I presume that the leader of the UK Independence Party's obsession with fraudsters is because of his own party's intimate relationship with fraud and fraudsters.
To return to the main point of the debate: clearly the Lisbon Treaty cannot come into force on 1 January as we hoped. We have to wait for the Irish Government to tell us how they think we should proceed. But meanwhile other states should exercise their sovereign right to ratify this Treaty. My own Member State will finish its ratification today in accordance with its long-standing and widely respected parliamentary tradition.
Meanwhile globalisation continues apace and with it the insecurity that it generates, which we saw a lot of evidence of in the Irish referendum. The EU is a political process designed to deal with those issues so that is what we should be doing: looking at the Millennium Development Goals, at climate change, at migration. What action? That is why I am going to avoid too much introverted institutional navel-gazing and think about action to improve the lot of our citizens.
I have one question though for the Slovenian presidency: could you tell me what are the implications of the Irish vote for Croatia's accession to the European Union?
(PL) Mr President, we are discussing preparations for the European Council. I do of course consider that all the Members who have taken the floor are right from the point of view of some larger or smaller group of Europeans. We should bear in mind, however, that if this debate had taken place on Wednesday of last week, it would have been quite different. We would certainly not have been debating the problem of the Lisbon Treaty. Instead, we would be discussing the everyday problems of the people of Europe.
As things stand, the citizens of the European Union are not particularly concerned about the rejection of the Treaty by the people of Ireland. They are much more concerned about the price of petrol at filling stations and about other the problems that are arising every day. It would be wrong for our discussions today and the outcome of the summit to focus exclusively on the Lisbon Treaty.
We need to realise that as politicians we are currently being called on to deal with two important issues. One is how to respond to our citizens' everyday expectations, and the other is the Lisbon Treaty and its implementation. The latter will determine our future capacity to deal with the preoccupations of the people of Europe. We must therefore try to separate these issues and discuss not only the Lisbon Treaty but also issues that are currently of interest to our citizens.
We need to explain to the citizens why adoption of the treaty and its implementation will make it easier to resolve their everyday problems. We need to explain why the institutional solutions we propose are good for the European Union. The proposed arrangements will result in greater solidarity and concern for each other, together with greater respect for what we stand for in each one of our countries.
(SV) I entirely agree that every Member State has the right to have a say. That is a democratic right. I am also of the opinion that, in many respects, the Treaty of Lisbon is better than the current Treaty. That applies to the scope for continued enlargement and to increased openness, but also to employees' rights.
When I visited Ireland and met trade union representatives during the campaign, there was justified concern that the relationship between the market and social rights is currently not in balance. In Ireland too, there were references to the judgments of the European Court of Justice in the Laval and Rüffert cases. The two most serious consequences are as follows: firstly, equal treatment no longer applies after the judgments. Those who come from Member States with lower pay levels have to be content with the minimum wage and will not get equal pay. Secondly, the right to strike has been restricted in a way which is entirely unacceptable.
The Council and the Commission must get to grips with these issues. It is a question of balance between social Europe and market Europe. If we do not get this balance right, our people will turn their backs on the EU. We all have a responsibility here, all three institutions, and we must act quickly.
Mr President, there is no problem as regards respect for the Irish voters but we should have equal respect for the decisions made by 18 democratically elected national parliaments and, further, show equal respect for the remaining eight Member States, to allow them also freely to decide about the Reform Treaty. With all due respect for the Irish vote, the EU of 27 cannot be taken political hostage by the limited number of opponents to the Lisbon Treaty. There is no alternative to the EU reform. Yes, Europe can stop, but the world around us will not stop because of us, and the most dramatic casualty of this vote will be Europe's solidarity: our common foreign and security policy and energy solidarity.
There is also an ethical dimension which we need to address. This referendum is a wake-up call for a credible commitment to our principal values. Our citizens may never become fully informed about the details of the Treaties, but they can always be trusted to differentiate between integrity and real commitment on the one hand and half-truths and Realpolitik on the other. Instead of living from one national election to the next, instead of indulging in consumer democracy geared to getting more and more money from Europe, we need leaders who can make the appeal to our citizens: 'First of all, what can you do for Europe?' And believe me, if we have such leaders, we will find citizens who will support us.
(CS) Ladies and gentlemen, six months ago 27 European heads of state or government committed themselves to ratifying the Reform Treaty by attaching their signatures to the document. I want the European Council to be reminded of that at its meeting on Thursday. In particular, I want the Czech Prime Minister, Mr Mirek Topolánek, to be reminded of the duty to carry out ratification. He, very much like the Czech President, argues that the Lisbon Treaty is dead and that there is no point in continuing with ratification. I would especially like to call on prime ministers who belong to the Group of the European People's Party, to remind the Czech Prime Minister of his duty and the responsibility facing a country that is due to assume the presidency. As the Czech Republic will take over the EU presidency on 1 January 2009, the final chapter of the ratification process, the solution to the entire Lisbon Treaty problem, will lie precisely on that country's shoulders. I say again that I would like the European People's Party to remind the Czech Prime Minister of this duty.
(RO) The European Council we are preparing today is decisive for the future of Europe. One of the most prosperous European countries and a representative of economic success by implementing the European integration procedures has said "no” to the Lisbon Treaty. At the same time, 18 European countries have adopted this document, most of them being the same 18 that also said "yes” to the European Constitutional Treaty.
I am equally disappointed with the result of the referendum in Ireland, just like many of the previous speakers. Nevertheless, the European Union has to carry on the reforms that are necessary for it. A Europe with several levels of speed, for which there have been procedures even since the Amsterdam Treaty, and with well-defined exclusion options is the only way in which we can go forward at this moment. The chance that Ireland had to evolve has to be provided to the countries that have recently joined the EU as well, such as Romania. In times like these, we have to remember and regroup around the things that unite us and provide us with a reason to go forward.
In his famous speech in favour of the United States of Europe, Sir Winston Churchill said that, if Europe were once united in the sharing of its common inheritance, there would be no limit to the happiness, prosperity and glory which its people could enjoy. I believe in this vision and, at the same time, I know that great efforts are required for its achievement. Yet, this should not stop us from carrying on.
(DE) Mr President, we need improvements, not justifications! Nonetheless, the point must be made very clearly that it is the national governments which bear most of the responsibility for the public's mood towards the EU in our Member States. One thing needs to come out of the EU Summit tomorrow and the day after: an apology from the heads of state and government to the citizens in their Member States for their lack of honesty in relation to Community decisions, for failing to provide the public with adequate information, for failing to communicate with them, and for the lack of courage and integrity about their share of the responsibility for decisions in Europe.
European policy is domestic policy. It must therefore be an integral element of governments' information and communications policy. Making the European Union the scapegoat for every problem instead of facing up to their responsibility, and then asking citizens, two weeks before a referendum, to give their endorsement is dishonest, irresponsible and disingenuous. Ladies and gentlemen, there is a need for improvement here.
Mr President, the Irish 'no' vote indicates that an unprecedented and successful experiment in world politics, the EU, is in difficulty. But, in order to be truly indicative of the will of the people, any referendum should be preceded by a campaign of information. In the Irish case we can measure that by the degree of correspondence, or total lack of it, between the Lisbon Treaty and the arguments invoked against it.
Of course democracy compels us to take the Irish result into account, which we do. But, equally, democracy cannot be exercised at the expense of the rights of the others, namely those who have already ratified the Lisbon Treaty, and, most important, it cannot be abused to blackmail the majority by a minority.
I am afraid that the Irish 'no' will encourage rather than discourage existing tendencies to renationalise some common policies by prolonging the juridical vacuum the EU finds itself in since the rejection of the constitutional treaty.
I would conclude by saying that, as an MEP from a former Communist country which made great efforts to be admitted to the Union, I would hate to see communism living longer than the European Union.
(PL) Mr President, it would appear that all agreements reached in Lisbon are doomed. The Lisbon Strategy and the Lisbon Treaty have both ended in a fiasco.
Last week Ireland rejected the Lisbon Treaty in a referendum. This means the document is now dead. The forthcoming summit will have to determine whether there is any hope of reviving the Treaty. The European Parliament should send out a clear signal that it accepts the rules of democracy even though some Members may be unhappy with the outcome. Insulting and coercing the people of Ireland is unacceptable. One way of exerting acceptable pressure would be to continue the process of ratifying the Treaty in other countries. The extreme and irresponsible comments raising the possibility of excluding such a supposedly arrogant country from the Union are cause for alarm.
We hope that the European Council will consider a new and more democratic formula for the European Union.
(FR) Mr President, we all know that democracy is not a long calm river, but we also know that it is democracy that we have chosen to organise our society. Therefore, as far as I am concerned, the Irish 'no' is no different to the French 'no' or the Dutch 'no' but, as in 2005, we were unable to explain why Europe is good for our citizens. We were unable to reassure them with regard to the ecological crisis that is hitting them head-on. However, I do not agree with speculation and I believe that we should wait until the end of the ratifications. Nonetheless, I would ask the Council to send a strong signal to the citizens to show that there is a genuine desire for transparency and a desire to reinforce democracy in relation to our fellow citizens. I would ask the Council to open its doors and I would ask that the Commission and Council Presidencies be appointed at the same time as the European elections. Yes, that would be a strong signal and we do not require ratification of the Treaty to make that type of change.
Mr President, this is a lively debate and one that I have listened to very carefully. Yes, the Irish have spoken and they have said 'no'. But one of the things that worries me deeply is that those who voted 'no' felt there were no risks in doing so: they felt, perhaps, the status quo would prevail. Now it is very clear from this debate that other countries believe that their process of ratification through parliament is equally valid and that that will proceed.
So there will be some sort of dilemma for Ireland and the Irish to look at the situation if 26 ratify and there is urgency for our Taoiseach, Brian Cowen, to come forward in the next few days with certainly a reflection, and perhaps proposals, on the way forward.
Could I address specifically Kathy Sinnott who campaigned, in my view, with some rather horrendous arguments for a 'no' vote? Could I say to her, concerning this worry about loss of values in Ireland, that we cannot blame Europe for the loss of values in Ireland. We have done that ourselves, and let us stop throwing the buck at the European Union and maybe look at our own values of materialism in Ireland and elsewhere.
(PL) Mr President, I firmly believe that the process of ratification of the Lisbon Treaty should continue. For the countries that signed the document, this is an international legal duty, pursuant to the Vienna Convention on the law of treaties.
The treaty provides an opportunity for essential reforms to the Union. For example, it will make it possible for a common energy policy to be created in Europe. Such a policy is very important for the Union and also for my country, Poland. It would guarantee energy security for all my fellow citizens. I represent Silesia, which has a population of five million. For my region, such a policy would be an opportunity for progress and development, as Silesia is rich in energy resources.
I therefore pose the question: is all this to be thwarted by the Irish 'no'? I respect the result of the referendum in Ireland, but at the same time I find it hard to accept that the votes of 109 964 Irish people, which represent the difference between the 'no' and the 'yes' votes, should be able to determine the future of my country, my region and essentially the future of the European Union. I do not think that this should be allowed to happen.
(DE) Mr President, I would like to express my thanks to the people of Ireland and also to the CAEUC, which campaigned against the Treaty of Lisbon in Ireland. There have now been three rejections of this Treaty: one in France, one in the Netherlands and now the rejection of a slightly modified version of the Treaty in Ireland. We really do have to accept this at last. I am reminded of Bertolt Brecht, who once said: 'Would it not be easier in that case for the government to dissolve the people and elect another?' That is my understanding of a number of statements that have been made here. The substance of the Treaty was indeed debated in Ireland, especially its neoliberal orientation, its focus on militarisation, and above all, its undemocratic character.
We really should just accept this vote. The Treaty is dead and we need a different Treaty. For our part, we will certainly be noting and documenting the various undemocratic statements that have been made here.
President-in-Office of the Council. - (SL) The word heard - and read - most frequently in this Chamber today has been 'respect'. I trust you will permit me to add that we must also respect certain facts, and I would like to highlight the following.
Firstly: ratification of a new treaty on European Union falls within the exclusive competence of the Member States. Exclusive. The Council has absolutely no role in these processes, and the Presidency even less.
Next fact: each Member State carries out this process in accordance with its own rules, which that State formulates in its own independent and sovereign way. This brings us perhaps to the essential point. Certain Member States have carried out parliamentary ratification or will do so, and one is bound by a referendum. Yet this does not mean that there is anything wrong with parliamentary ratification. I firmly reject the assertions of those who believe that parliamentary ratification is imperfect or less democratic than a referendum. This is not true. This is not true. There is absolutely nothing wrong with parliamentary ratification. From the viewpoint of the European Union it is entirely equal to other democratic processes.
Third fact: each Member State speaks for itself. The Irish voters spoke for Ireland. They did not speak for any other Member State. This means that every other Member State has exactly the same right. Eighteen Member States have already ratified the Lisbon Treaty, the others have not yet made a pronouncement, and the view of the Presidency is that ratifications must continue. Those who claim that the Lisbon Treaty is dead, those who are demanding an immediate halt to the ratification process, are denying the right of Member States to speak for themselves, the same right that they are so vehemently defending in the case of Ireland.
(Applause)
Fourth fact: we have already been in this situation and we found a solution. In this case, too, we will find one, based on the reasons why this situation arose, but the Presidency does not wish to speculate on this. The Presidency does not wish to get dragged into a discussion of whether perhaps the Treaty was too complicated, whether there was something wrong with the communication, or whether perhaps, as Mr De Rossa stressed, a great many lies were told. No, we will leave it to our Irish colleagues to analyse the reasons for such an outcome and also to propose their vision of a possible way out. And we will find that way out, of this I am certain. We will find it. And the European Council meeting tomorrow marks the start of our search for the way out.
And the final fact: the item on the agenda for today's morning sitting was not the result of the Irish referendum, but preparations for the European Council. The Presidency will conduct the discussion in the European Council in this way to make it clear that Europe has not ground to a halt, that Europe continues to function, and for this reason we will be addressing numerous other topics in line with the planned agenda.
We will address the problem of food and oil prices, we will address economic, social and environmental topics, we will address international development challenges and we will address the issue of the Western Balkans. Here I would also like to respond to Mr Titley - there are no direct implications for the European Union's enlargement policy, which will continue, as will the European Neighbourhood Policy and other policies.
Thank you to everyone, and especially to those who gave their views on these other topics, and I am confident that the European Council will progress successfully.
(Applause)
Vice-President of the Commission. - Mr President, I should like to thank the honourable Members for all their very interesting contributions. Of course this is the right arena for a debate on democracy and respect for votes.
The Irish voted 'no', so why is it then not over? Why does the EU not just say, 'The Treaty is dead: let us move on'? Why is it that some people and some Member States insist on carrying out their own ratification procedures? Why is it that we insist on coming back to the reasons why we started this whole debate on a new treaty for the European Union?
I hope you will allow me to say a few words about this because, do not forget, the European leaders have invested a lot of political capital in this whole procedure. It has taken a long time and a lot of energy to discuss the underlying issues and the problems behind the need for a new Treaty to design a new machinery for a European Union that has changed so dramatically in a short period of time.
Let me just mention three reasons why we think a new treaty is needed.
Firstly, it would give the Charter of Fundamental Rights legally binding force. Europe is not only about the internal market - as somebody said here - but also about the rights of persons and the rights of workers.
A second reason is, of course, that we would like to be able to speak with one single strong voice in the world, to be stronger on the international scene, and to do that on the basis of our values. We would like to stand up on the international scene, to fight for sustainable development, to discuss oil prices, conflict prevention and other important issues. This is one of the reasons behind the discussion on a new treaty.
The third reason is, of course, to make the European Union more democratic. How ironic it is, for those who talk about respecting the 'no' and about the outcome, that the Treaty would actually give more power to the directly elected European Parliament. It would mean more involvement of the national parliaments and would mean that the Council has to hold its deliberations in public, with the Citizens' Initiative as one of the important elements in a chapter on participatory democracy, which is a new improvement in the Treaty.
The T-shirt party up there have the text 'Respect the "no”'. My idea of doing that includes knowing the concerns of the Irish people. It is understanding why they voted 'no'. They have made their own interpretations but I think it is very important that the Irish Government, with the help of our Eurobarometer opinion polls, can better understand what the concerns are and whether we can do something about them.
Is that not the idea of democracy? That is the way forward - to understand their arguments, to work with the other Member States and also to get their respect for the problems that we can, hopefully, solve together. As we did after the 'no' vote in the French and Dutch referendums, we have already carried out a Eurobarometer survey, which I think will also help better to understand the challenges of any referendum. Carrying out a referendum has its upsides but also its downsides - or rather, from a democratic point of view, challenges. After the voters have been presented with such a complex wide text as a new international treaty, of course there is room for different interpretations of the results.
We need to understand better what the Irish said, what they are afraid of and what they hope for. I already understand from the preliminary results that this is not a general 'no' to Europe. It is also understanding and respecting their role in a European Union.
The upside of carrying out a referendum is that you also have to inform and communicate with citizens, with all the challenges that implies. I think that everybody can see that we also have to analyse what we can improve in terms of communication and information to citizens. I have always said that communication is a tool for democracy. This must be based on a right for citizens to know what goes on at European level, what is decided and how citizens can have a say. That work has to be further intensified and that is why also the Commission will continue with what we started a couple of years ago, called Plan 'D', as in Debate, Dialogue and Democracy. That will be based on the idea of having a citizens' ownership of EU policies...
Madam Commissioner, ladies and gentlemen, I realise that there is a bit of a hubbub because a lot of colleagues are entering the chamber, but I would ask those entering not to stand chatting because many colleagues are keen to hear the Commissioner's conclusions.
Vice-President of the Commission. - Mr President, I am trying to summarise that we need to create a citizen's ownership of EU policies, to make them understandable and relevant, and to make the EU institutions accountable and reliable to those they serve.
We need to have a broad and permanent debate on the future of the European Union between the democratic institutions in the EU and the citizens, both at national and EU level, and we need to empower citizens by giving them access to information so that they can have an informed debate on the European Union. We have already proposed creating a framework for that, as Jo Leinen has already pointed to - and thank you for doing so. I thank Mr Lenarčič for trying to find a solution to that.
I thank Parliament for its support in trying to be more effective in communicating with citizens, because then we have to be serious about it and give it the resources and the framework we need to work in partnership with Member States as well and, of course, to make our texts and our decisions as readable as possible.
We had a debate on the consolidated Treaty. It took the Council too long to accept and to publish a consolidated Treaty, but in the end it did so, and this is, of course, one tool with which we are able to reach out in a better way to our citizens.
We have to continue to draw conclusions and learn the lessons also from the Irish example, but to respect the 'no' vote. We do that best by actually knowing what were their concerns, by finding the solutions together and allowing the other Member States also to have their say. I hope that this debate will also serve as an input to the leaders' meeting tomorrow and on Friday. I thank you very much for a good and constructive debate.
(Applause)
Thank you, Commissioner.
The debate is closed.
I wish to inform the House that Mr Hans-Peter Martin has asked to make a personal statement under Rule 145 of the Rules of Procedure. As provided for in Rule 145, I shall give Mr Martin the floor when the minutes of this sitting are considered for approval.
Written statements (Rule 142)
in writing. - I heartily congratulate the voters of the Republic Of Ireland on convincingly rejecting the repackaged Constitution. In so doing they struck a blow for millions of democrats across Europe, who were denied a say by the totalitarian attempt of the EU elite to foist the Lisbon Treaty on us all. The challenge is now whether some elite have the honestly and integrity to admit that the Treaty is dead. Lisbon sets its own test for survival: unanimous ratification. It spectacularly failed that test. Like its predecessor, the Constitution, it foundered on the rock of democracy. Rather than face reality, I fear that we will again face a Brussels conspiracy to circumvent the people. If you do, you will ultimately face the same fate. So save yourselves the trouble and admit that the Treaty is dead, with no prospect of resurrection.
in writing. - In these times of crisis and institutional uncertainty I feel I must praise the Treaty of Lisbon. I do not know if it will ever enter into force, but if one wanted to avoid populism he should say that it is a good treaty. Of course it was not as democratically constructed and discussed as the Constitutional Treaty. Of course it is not the perfect text - there is no perfect text. Of course it is too complex - but which European Treaty is not? People who say they do not understand it in fact show they have no confidence in their leaders. But it is a text that advances democracy in Europe. It would make Europe more open, efficient and socially sensitive. One simple example: were it in force, were the Charter of Fundamental Rights in force, the Court of Justice could not have taken the Viking and Laval decisions, which are so detrimental for workers. So we need more Europe, not less. More democracy. More politics. As socialists, we now have the duty to go before the people and explain what kind of new and different Europe we want.
in writing. - (HU) I am one of those people who think that things in Europe will no longer be the same as they were before the Irish 'no' vote. One thing we certainly cannot do is to ignore the outcome of the Irish referendum. I am also one of those people, however, who believe that we must continue with the ratification process; every Member State has the same right to express its opinion on the common future of Europe.
We need to solve this complicated puzzle on the one hand by listening to the voice of the Irish citizens, and on the other by giving due consideration to the position of all the other Member States that want to move ahead along the common European road.
The equation is a difficult one, and we need to grasp every opportunity for evaluation. For this, we need all 27 Member States. I believe that the 27 Member States must find a common solution and make a common decision regarding the next step.
As Commissioner Barroso said, '27 Member States signed the Treaty; we must make every effort to make sure that 27 Member States find a way forward'. We must find a solution, a way to break the deadlock.
in writing. - (RO) The European process needs to continue.
The vote of the Irish citizens for the rejection of the Lisbon Treaty must be respected.
At the same time, we need to take into consideration the larger interests of all the European Union citizens in making the European structure more efficient, as well as in continuing the process of the Union enlargement.
The Irish citizens don't have only rights, but they also have obligations in the EU. They need to be aware of the consequences they undertake by rejecting the Lisbon Treaty.
The Irish citizens will have to decide by a new referendum whether they leave the European Union or they stay in the EU based on the Lisbon Treaty.
The stoppage of the European process by invoking the "intact sovereignty” of the Irish actually means the stoppage of the natural aspirations of the citizens from Croatia, the Republic of Moldova etc. to approach the EU.
Just like Ireland and the Irish political representatives have the right to fight for the aspirations of their citizens, Romania is entitled to fight for the accession of the Republic of Moldova to the European Union.
in writing. - (PT) Following the victorious NO vote in the Irish referendum on the Lisbon Treaty, the leaders of the European Union should have recognised what was obvious: that the Lisbon Treaty has failed. They know that it only takes one Member State not to ratify a treaty for this to be prevented from entering into force. Those are the rules. It should also be noted that this rejection follows on from two other identical results in France and the Netherlands on the so-called European Constitution, which was the forerunner of the Lisbon Treaty.
However, the only recognition made by the President of the European Commission has been that it will take time and effort to solve the problem created by the Irish referendum. He is trying to lay the blame at Ireland's door and is failing to recognise that the problem stems from the deep crisis of legitimacy of the neoliberal, militarist and federalist policies which are being pursued.
The European Council must therefore this week answer a fundamental question: whether to abandon the process of ratifying the Lisbon Treaty due to this being dead in the water, or to launch a debate on the real reasons for people's discontent and make the necessary political changes in order to tackle the current crises, in other words promote greater social justice and more security in employment with rights, combat speculative profits and prices, and give priority to the fight for social inclusion.
in writing. - (RO) The recent vote of the Irish was interpreted in various manners in the European Community and the speeches in the Parliament confirm the difficulties that this vote might produce.
I would like to refer briefly to the problems that the vote of the Irish citizens might cause in the public opinion of the countries recently integrated into the EU, especially the Eastern European countries. The citizens of these countries will have great difficulties in understanding the binding nature of taking over those European norms involving economic sacrifices into the national framework, as well as a series of public policies that citizens consider much too restrictive for the economic stage in which these countries are now.
What I would like to emphasize here is that any attempt to introduce exceptional treatments in the Community framework will be certainly reflected in the 2009 political vote, which might provide reasons for the radicalization of an electorate that voted very enthusiastically in favour of these countries' accession to the EU.
in writing. - (HU) There are many ways of interpreting the Irish referendum. It is a victory for popular sovereignty: we cannot deny this simple fact. At the same time, however, a majority of the voters did not know what they were voting for, as was indicated by the fact that supporters of the 'no' campaign referred to historical grievances that have actually been resolved by European Union membership. We may consider it an injustice that 53% of the voters in a relatively small country have the power to obstruct twenty-six other nations from deepening their cooperation and fulfilling the European dream. One thing is certain, however, and that is that in future we must discuss integration with the citizens of the European Union in a more intelligent, persuasive and readily comprehensible manner. For this reason, the European Parliament's Committee on Culture and Education is initiating a report with the working title 'Active dialogue with citizens on Europe'. I have been asked to prepare this report. I ask my fellow Members to support our work by sharing their ideas; let us gather our thoughts, so that not only will we come to understand and to love the issue of integration and cooperation, but we will ensure that Europe's citizens grow to understand and to love it too.
in writing. - (PL) We are today debating the future of the European Union. We are doing so in the wake of the emotions raised by the outcome of the referendum in Ireland. I appeal to all concerned, Members of the European Parliament and representatives of the Commission and of the Council, to refrain from lecturing the people of Ireland and threatening them with a range of reprisals including exclusion from the Union. The facts are that the Union exists and the vote by the Irish nation is not a vote against the Union. In my view, it is an expression of opposition to the document entitled the Lisbon Reform Treaty. The Irish people rejected the particular version of reform presented to them.
It is highly likely that if the same question had been put to the citizens of other countries in a referendum, they would have given exactly the same answer. After all, the Treaty is incomprehensible even to an educated citizen of the European Union. We would do well to consider whether this is not a novel signal indicating that the so-called elite should try to bridge the considerable gap that currently exists between citizens of the Member States and the leaders of political groupings at both national and Union level.
The relevant provisions of international law actually state that if even one of the states parties to the agreement does not accept the international agreement then the agreement is not binding in that form. That is clear, regardless of our views on the document as a whole. The people of Ireland chose freely. We must respect their decision and seek positive solutions for the future of Europe. As the saying goes, vox populi, vox dei.
in writing. - (FI) Crisis! Crisis! Again people are shouting about the EU being in crisis, because the Irish rejected the Treaty of Lisbon in their referendum on Thursday 12 June. The Treaty can only enter into force if it is ratified by all the Member States. The EU leaders are calling for new solutions, but few have any to offer.
There are at least two problems. The Treaty of Lisbon is so obscure that it is almost impossible to understand. Would you be ready to sign it? What is more, the EU elite obviously want to move forward too fast.
Now it is time for the small Member States to act. They should insist on every Member State having its own Commissioner. That originally was the wish of Finland and many other countries.
The Treaty of Lisbon, if it took effect, would lead to a situation where each Member States would be without a Commissioner for a third of the time in turn as from 2014. The wording of the Treaty is so vague that in practice the small Member States would apparently be without a Commissioner for longer than the big ones. Ireland is thought by some to have rejected the Treaty partly on account of the Commissioner issue.
Finland's Commissioner is of special importance for small Member States, even though it is the duty of Commissioners to promote the interests of the EU as a whole. In Finland every region rejoices if it has its 'own' minister in the Cabinet.
EU leaders now need to think carefully about what is the source of the public's growing distrust of the EU. Has the Union acted in the interests of all its citizens in the best possible way? Has it increased cooperation in different areas and expanded too fast?
in writing. - (PL) The decision by the people of Ireland has put Europe in a difficult situation. It also proves that Europe is based on active democracy. The fate of the Lisbon Treaty is not a foregone conclusion. Similar situations have arisen in the past. In 1993, after a negative outcome regarding ratification of the Treaty on European Union, Denmark decided to hold a further referendum. Similarly, it was decided to hold a second referendum in Ireland after the disaster concerning ratification of the Treaty of Nice in 2001. I firmly believe that on this occasion too, we should respect the outcome of the Irish referendum as being Ireland's sovereign decision. The Union is based on respect for the right of all Member States to express their own will. It should be clearly stated that rejection of the Treaty does not mean that the Irish people are opposed to the Union.
The forthcoming European Council is an opportunity to reflect on the causes and effects of the situation that has arisen. Such reflection should not be limited to lecturing and censuring Ireland. The Council, the Commission and Parliament must consider what can be done to enable Europeans to better understand the Treaty and the intentions of the elite. I am opposed to reopening negotiations on Treaty reform. Europe must not become a two or more speed Europe. It must prove to its own citizens that it is a common project imbued with solidarity. I am confident that the Council will find a solution acceptable to those countries that have already ratified the Treaty, to Ireland, and also to Member States that are undecided as to how to proceed.
in writing. - (PL) The outcome of the Irish referendum upset the process of ratification of the Reform Treaty. The referendum also served to emphasise just how much concern we should devote to our great European project to create a Europe characterised by peace and solidarity, whose main preoccupation is the good of its citizens and playing a strong role on the global economic and political stage. We now have proof of the heavy price to be paid if we neglect to engage in dialogue with our societies to explain what integration is all about.
The process of ratification should continue, and I am confident that Ireland will make every effort to resolve the situation. I agree with the view expressed by Mr Schulz, the leader of the Socialist Group in the European Parliament, that the way in which the European Commission and the European Council operate is one of the underlying reasons for the current state of affairs. Increasing the competences of the European Parliament as a democratic institution could make a greater contribution to streamlining the Union than major declarations and programmes, as the latter fail to reach the citizens' hearts and minds.
in writing. - (ET) Ladies and gentlemen, Dublin's 'no' to the Lisbon Treaty was a surprise because it was with EU support that Ireland has built up a competitive economy, stabilised the labour market and created a welfare society. It would have been possible for the Irish to vote for a stronger, more competitive European Union, one that served the Member States' interests more than before.
Personally I take the view that putting the Lisbon Treaty to a referendum appeared to be democratic, but deceptively so. Internal problems, in which the EU does not intervene, inevitably created tensions which needed to be vented. Therefore it is easy to create an apparent opportunity to express one's dissatisfaction without regard to the means. Also indicative of the sham democracy and the tensions being expressed were the opinion polls conducted before the referendum, from which it emerged that the people who voted 'no' did not know the actual content, or much about the significance, of the Lisbon Treaty.
It is up to Irish politicians to answer the question 'why?' Ireland has consistently been one of the most successful users of EU subsidies. The Irish are known for their pro-European attitude. All the more ironic, then, that because of Ireland we will have to put a stop to the creation of a stronger common future.
Estonia ratified the Lisbon Treaty a day before the Irish referendum. This means that, unlike Dublin, Tallinn has helped to build a common future. I am a firm supporter of the ratification process, and I believe that Ireland will make a new attempt to assure the 500 million citizens of Europe and they too bear the name of Europeans with honour. Dublin's debt of gratitude to Europe is obvious.
in writing. - Mr President, although the result of the Irish referendum was a great disappointment to the European Union, it is not the proper time to panic and look for a scapegoat. The European Council is about to hold its meeting on June 19 and 20 in Brussels. We should first take time to hear the explanations of Taoiseach Brian Cowen and listen to his proposals on how to go on with Ireland.
In my opinion the remaining eight Member States must go on with the ratification as scheduled, despite the Irish "no".
The Treaty of Lisbon is indispensable for the successful continuation of the European project. It would be unthinkable to restart new negotiations, as the European Union has occupied itself with negotiations on its future for the past nine years. The Treaty of Lisbon creates a more understandable, democratic and efficient European Union and we cannot quit on that just yet.
in writing. - (FI) Democracy literally means the power of the people. There cannot be democracy without the people and it is not good for the people to be without democracy. In Ireland the people were able to vote on the new constitution, the Treaty of Lisbon. That was democracy, and the Irish voted no on behalf of all the other nations. It accounted for 53.4% of the votes, with 46.6% voting yes. In Ireland they did not want the EU moving in the direction of a federation, or becoming militarised, or a further shift of power towards the big countries.
The federation idea is promoted by men and women who are poor democrats and poor losers. They have begun to revive the body by force. They say that the small countries are not needed if they will not comply with the very real authority of the big ones. This way they perpetrate the misconception of EU democracy.
The Irish are denounced for the way they exercised their powers but no one is laughing at the Hungarians, although the parliament there voted yes even before the unreadable treaty had been submitted to it. The decision of the Irish people is democracy, but that of the Hungarian Parliament is not.
The desire to have a constitution for the EU does not come from the needs of the people but from the will to shore up the power of the elite. Without referendums it will be a coup - in both the small and the big countries.
in writing. - While we keep behind our closed doors states like Croatia, Turkey, Ukraine and Moldova, which are struggling to become members, we strive to keep in states which are unsure that it is worthwhile to be members of a strong union. It is unfair, unproductive and unsustainable to treat the eurosceptics better than the euro-enthusiasts.
Equal respect for all nations means confronting each one with its own responsibility. Trying to cheat and tempt someone with illusory protocols and concessions in order to change decisions without changing convictions would be an offence and a lack of democratic respect.
The Irish people should take as much time as necessary in order to reflect on its European future. Perhaps the best frame for such a democratic reflection would be early elections. Anyhow, the Irish must use their own time and not the others' time. Therefore an interim status for Ireland within the EU, letting the European integration progress with fewer states involved, must be considered.
Eventually, through a new referendum, the Irish people should answer the question of whether they want to stay in the European Union on the basis of the Lisbon Treaty or if they want to play a 'chevalier role' in the storms of the global order.
in writing. - (PL) The rejection of the Lisbon Treaty by the people of Ireland has stifled any hope of swift institutional reform of the European Union. It is the second such wasted opportunity. The work was halted in the past by the negative outcome of the earlier French and Dutch referenda.
In my view, the people of Ireland are certainly not to blame for what has happened. The fact that they voted against the Treaty does not mean that they are negatively disposed towards the European Union as a whole. The Treaty was rejected in Ireland because of the inappropriate way that the European institutions and the governments of the Member States handled the question of Treaty ratification and the citizens' involvement in the process. I suspect that if a referendum had been carried out in all the Member States, Ireland would not have been the only one to say 'no'.
Such a reaction to the Treaty by the citizens is due to disinformation rather than to ill-will.
The action the Union should now take regarding the fate of the Lisbon Treaty should be similar to that taken after the Constitutional Treaty was rejected by the Netherlands and France.
Fortunately, the Union is still able to function effectively on the basis of the Treaty of Nice and of the other treaties still in force. This means that we can take time to consider carefully how to correct the mistakes made.
in writing. - (PL) In view of the decision by the people of Ireland, as expressed in the latest referendum, it is even more important for Poland to finalise ratification of the Lisbon Treaty. If the President of Poland brings the process to a standstill on the basis of the argument concerning final signature, he will thereby align our country with those who are against the Treaty, in opposition to the overwhelming majority of countries who have accepted it.
That would not be to our advantage. We have in the past resorted to threats, some would even say to blackmail, but we did agree to a compromise. We must abide by the consequences of the latter, especially following the outcome of the Irish referendum. Poland actually has the opportunity to play its part in a key action aimed at creating a strong Europe. Swift ratification of the Treaty will not be a routine step, but a significant political gesture.
I believe it can be taken for granted that sooner or later, with Ireland or without it, the substance of the Treaty will be implemented. It is therefore important for us to be on the right side at the right time.
in writing. - (RO) The European Parliament and the other European institutions must respect the vote made by the Irish people at the referendum. I am telling it very clearly: the Irish citizens did not vote against the European Union, but against the Lisbon Treaty. We have clear signals that the content and grounds of this Treaty have not been understood, and the fears of the Irish people regarding the taxation system and the preservation of neutrality have been increased by certain political parties.
The European Parliament has to send a clear signal of support for the ratification process in the other Member States. At the same time, we have to present viable solutions to the Irish citizens and the Irish government for overcoming this impasse. In the end, the Lisbon Treaty is the necessary step forward for the European institutions system to operate more efficiently, under the ever more difficult global conditions to which every Member State has to respond: economic competitiveness, climate change, price increases for natural resources and many other aspects that affect us all.
in writing. - (CS) The Lisbon Treaty has become a dead document, just as when the French and the Dutch rejected the EU draft Constitution. Although the President of the European Parliament, Mr Pöttering, declared that the aim of the Treaty was to achieve greater democracy, greater political effectiveness and greater clarity and transparency, and that the ratification process must continue in those Member States that have not yet ratified it, these are just meaningless phrases.
Had referenda taken place in countries other than Ireland, the Irish 'no' would surely not have been the only one. Take the trickery employed by the 'European elite' who presented nothing more than the dusted and amended EU draft Constitution for ratification! In addition to the Irish, the French and the Dutch would say 'no' again; after all, public opinion surveys carried out in these countries indicate as much. Those who 'steer' EU policy should realise, at long last, that the majority of citizens reject the Union as a militarist and neo-liberal project that is effectively antisocial!
The result of the Irish referendum is not a disaster for Europe, as some people would have us believe. It is a chance to start a new discussion process in which, at last, ordinary citizens should also be widely involved. After all, the Irish did not vote against the European Union. They voted against the contents of the Lisbon Treaty that would ruin the social standards achieved to date, and turn the Union into a militarist conglomerate. The so-called European idea is not thrown into jeopardy by those who reject the Lisbon Treaty. It is thrown into jeopardy by those who are now shouting 'let us go on' or considering introducing a 'two-speed' Europe.
in writing. - (FR) From tomorrow the European Council will be required to draw the conclusions from the result of the Irish referendum on the Lisbon Treaty. It is up to Ireland, through its Taoiseach, to provide an analysis of this vote and to reiterate its desire to see European integration move forward.
I hope that the EU27 agree to continue with the ratification process in the Member States that have not yet taken a decision so that we will eventually know each country's exact position on this text.
The Slovenian and then the French Presidencies must work with Ireland to try to find a legally acceptable solution that would put an end once and for all to more than 15 years of efforts to reform the workings of the enlarged Europe.
The responsibilities of the French Presidency will surely increase given that the European context is disrupted and the global markets in raw material foodstuffs and fuels are shooting up.
The people of Europe are unsure. The European Council must show them that Europe is helping to meet their expectations by reaching decisions on the fundamental issues. Although that may not resolve the institutional question immediately, it is nevertheless the best way of showing the Irish that they have been heard.
in writing. - (HU) The Lisbon Treaty has been rejected by the very country that up to now has set an example of how to make full use of the benefits of European integration. The deep crisis of confidence in politics also illustrates this. Poor communication in terms of demonstrating the benefits of the Lisbon Treaty also played a major part in this failure. Ireland did not decide on the Treaty; the outcome of the referendum was determined by domestic policy issues. The referendum as an institution has proven to be an unsuitable instrument for deciding complex issues such as this. The Lisbon Treaty is not just about institutional reform in the European Union; the Treaty and the Charter of Fundamental Rights make Europe a genuine political community and a community of values. This is a new level in the development of European integration in qualitative terms.
The Irish referendum is a major problem, but it depends on us whether the European Union falls back into crisis this time or responds rapidly and decisively. In the present situation the biggest mistake would be to renegotiate the deal that took so much effort to achieve, and therefore we should keep the Lisbon Treaty as it stands. Nearly two thirds of the Member States have adopted the Treaty, including Hungary, the first country to do so. The ratification process must continue. Ireland must decide as soon as possible, whether it wants to continue to be a part of deepening integration; one country cannot stand in the way of another 26 that want to move forward.
I have every confidence that the European Council meeting that begins tomorrow will find a way out of this situation. The work of building Europe must continue, and to do that we need the Lisbon Treaty.
in writing. - (RO) The European Union needs a new institutional framework after the Treaty of Nice, and the Lisbon Treaty, although less ambitious than the European Constitution, is a good text.
18 Member States have ratified the Lisbon Treaty in their national parliaments. Ireland decided the ratification by referendum, and the Irish citizens rejected the Treaty. In 2001, Ireland voted against the Treaty of Nice as well and, one year later, it ratified it.
The vote of the Irish people shows that this country's population considers the Community institutional construction a complicated one. It is our duty to explain to the European citizens the need for and the provisions of this treaty. This Treaty deals with the issue of climate change, defines the European economy as a social market economy, emphasizes the need for a common energy policy and, in particular, gives legal value to the European Charter of Fundamental Rights. The Reform Treaty enhances the level of democracy by increasing the power of the European Parliament and allows half of the national parliaments to reject a legislative project if it is deemed that it infringes the principle of subsidiary.
The vote of the Irish people shows us that we need responsibility and more dialogue, that we need to explain more and better the provisions of this new treaty to the European citizens, as well as the reasons why it is necessary.
in writing. - (PL) The European nations that long for freedom and sovereignty now have reason to thank the Irish nation. A message of freedom and hope has gone out, loud and clear, from little Ireland. That message should be a wake-up call for the enemies of democracy who disregard the will of the people and break the previously agreed rules of the game.
The question of what to do next has arisen. I submit that instead of dreaming about an unattainable European superstate, we should launch a debate on the rights of the nations. We should first agree on a charter concerning the rights of the nations, and use that as a basis for defining the principles of European integration.
Ladies and gentlemen, you are the architects of the European Union. I urge you to stop the manipulation, and to allow the people themselves to determine their future by putting them in possession of the truth. I call on you to allow the nations to live in their sovereign states, which will decide for themselves how and with whom to cooperate and how and with whom to integrate.
The Irish people's resounding 'no' vote has made the Lisbon Treaty unenforceable.
This represents a significant defeat for the Council, the European Commission and the European Parliament, and also for the centre-right and centre-left governments in the EU Member States (New Democracy (ND) and PASOK in Greece). It is a setback for the representatives of capitalism in general, who played a leading role in quashing the vote of the peoples of the Netherlands and France against the EU Constitution, and in suppressing the growing movement within the EU to challenge and reject the Treaty of Lisbon.
These same political forces are those constituting the great alliance in the Council, the European Commission and the European Parliament: the Group of the European People's Party (Christian Democrats) and European Democrats, the Socialist Group in the European Parliament, the Group of the Alliance of Liberals and Democrats for Europe, the Group of the Greens/European Free Alliance and other supporters of the European 'monolith', with the participation of the New Democracy and PASOK MEPs. In Parliament's plenary sitting on 20 February 2008 they all voted against the proposal to respect the verdict of the Irish people and against holding referendums on the Lisbon Treaty in the Member States.
The heavy-handed policy of the Council and the European Commission in pursuing the ratification process for the Lisbon Treaty is an autocratic act of contempt for the will of the Irish people and the peoples generally.